Exhibit 10.1

 

EXECUTION VERSION

  

 

 

 

 

 

 

 

 

 

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

MoviePass Films LLC

 

Dated as of February 1, 2019

 

 

 

 

 

 

 

 

 

 



 

 

 

TABLE OF CONTENTS

 

Article I DEFINITIONS 2       1.1 Defined Terms 2 1.2 Interpretation 11      
Article II ORGANIZATIONAL MATTERS 12     2.1 Formation 12 2.2 Name and Offices
12 2.3 Purposes 12 2.4 Term 12 2.5 Fiscal Year 12 2.6 Tax Classification 12 2.7
State-Law Partnership 13 2.8 Expenses 13 2.9 Company Powers 13       Article III
MANAGEMENT AND CONTROL OF THE COMPANY 13     3.1 Board of Managers 13 3.2
Meetings of the Board of Managers 15 3.3 Managers’ Powers 16 3.4 Limitations on
Managers’ Powers 16 3.5 Duties and Obligations of the Managers 18 3.6
Transactions between the Company and the Managers 18 3.7 Payments to the
Managers 19 3.8 Officers 20 3.9 Liability of the Managers and Officers 21 3.10
Reliance by Third Parties 22       Article IV THE MEMBERS 22     4.1 Members Are
Not Agents 22 4.2 Voting Rights 22 4.3 Required Member Consents 22 4.4 Meetings
of the Members 22 4.5 Member Liability 23 4.6 Transactions Between a Member and
the Company 23 4.7 Independent Activities of the Members 23 4.8 Covenants of the
Members 25 4.9 Representations and Warranties 25 4.10 Indemnification by Members
27

 



i

 

 

Article V CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS 27     5.1 Capital
Contributions 27 5.2 Status of Capital Contributions 27 5.3 Capital Accounts 28
5.4 Projects; Funding Plan 29       Article VI DISTRIBUTIONS AND ALLOCATIONS 29
    6.1 Distributions 29 6.2 Tax Distributions 30 6.3 Compliance with LLC Act 31
6.4 Negative Capital Accounts 31 6.5 No Withdrawal of Capital 31 6.6 Allocations
of Profits and Losses 31 6.7 Regulatory Allocations 31 6.8 Other Allocation
Rules 33 6.9 Certain Amendments 33       Article VII TAX MATTERS 34     7.1
Partnership Representative 34 7.2 Company Tax Returns 34 7.3 Consistent
Reporting 34 7.4 754 Election 35 7.5 Withholding Taxes 35 7.6 Payment of Taxes
By Members 36       Article VIII ISSUANCE OF ADDITIONAL SECURITIES 36     8.1
Additional Securities 36 8.2 Admission of Additional Members 37       Article IX
TRANSFER OF UNITS 38     9.1 Transfer Restrictions 38 9.2 Permitted Transfers 38
9.3 Conditions to Transfer 38 9.4 Substitute Members 42       Article X BANKING;
ACCOUNTING; REPORTS 43     10.1 Banking 43 10.2 Maintenance of Books and
Records; Accounts and Accounting Method 43 10.3 Reports to Current Members 43
10.4 Reports to Current and Former Members 43

 



ii

 

 

Article XI INDEMNIFICATION 43     11.1 Indemnification Generally 43 11.2
Indemnification by Members 44 11.3 Expenses 44 11.4 Notices of Claims 44      
Article XII DISSOLUTION AND TERMINATION OF THE COMPANY 45     12.1 Dissolution
45 12.2 Bankruptcy, Dissolution or Withdrawal of a Member 45 12.3 Winding Up;
Liquidation of Assets 45 12.4 Distributions in Cash or in Kind 45 12.5 Time for
Liquidation 46 12.6 Termination 46 12.7 Intent of Allocations 46       Article
XIII DEFAULT AND REMEDIES 46     13.1 Events of Default 46 13.2 Remedies 47    
  Article XIV MISCELLANEOUS PROVISIONS 47     14.1 Amendments 47 14.2 Payments
By Members 48 14.3 Notices 48 14.4 Counsel to the Company 49 14.5 Counterparts
50 14.6 Table of Contents and Headings 50 14.7 Successors and Assigns 50 14.8
Severability 50 14.9 Non-Waiver 50 14.10 Applicable Law; Jurisdiction 50 14.11
Arbitration 51 14.12 Confidentiality 51 14.13 Publicity 51 14.14 Survival of
Certain Provisions 51 14.15 Entire Agreement 52 14.16 Further Actions 52 14.17 
Conflicts Between this Agreement and Binding Letter of Intent 52

 

Schedule A: Schedule of Members, Capital Contributions, Units, and Percentage
Interests     Schedule B: Board of Managers     Schedule C: Officers

 



iii

 

 

THE SECURITIES REPRESENTED BY THIS AGREEMENT HAVE NEITHER BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAW. THE SECURITIES REPRESENTED BY THIS AGREEMENT MAY NOT BE
OFFERED FOR SALE, SOLD, RESOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS QUALIFIED AND REGISTERED UNDER APPLICABLE STATE AND FEDERAL
SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY, SUCH QUALIFICATION AND REGISTRATION IS NOT REQUIRED. ANY TRANSFER OF
THE SECURITIES REPRESENTED BY THIS AGREEMENT IS FURTHER SUBJECT TO OTHER
RESTRICTIONS, TERMS AND CONDITIONS SET FORTH HEREIN.

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
moviepass films LLC

 

This Amended and Restated Limited Liability Company Agreement (as the same may
be amended from time to time, this “Agreement”) of MoviePass Films LLC, a
Delaware limited liability company (the “Company”), is made and entered on
February 1, 2019 (the “Agreement Date”) and shall be deemed effective, to the
maximum extent permitted by applicable law, as of May 23, 2018 (the “Effective
Date”) by and among the Persons admitted to the Company as Members as of the
Effective Date, and amends and restates in its entirety that certain single
member Limited Liability Company Agreement, dated as of January 31, 2019,
between the Company and HMNY (the “Original LLC Agreement”). Capitalized terms
used herein shall have the respective meanings specified in Article I.

 

RECITALS

 

WHEREAS, on May 15, 2018, the certificate of formation for the Company (the
“Certificate of Formation”) was filed with the Delaware Secretary of State;

 

WHEREAS, HMNY entered into the Original LLC Agreement as sole member of the
Company;

 

WHEREAS, EFO has granted HMNY an option to acquire certain assets of EFO
pursuant to the Binding Letter of Intent;

 

WHEREAS, HMNY desires to amend and restate the Original Agreement in its
entirety in the form of this Agreement and enter into this Agreement with EFO
and any future Members for the Company to delineate their respective rights and
liabilities as Members, to provide for the Company’s management, and to provide
for certain other matters, all as permitted under the LLC Act.

 



 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
undertakings herein specified and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, with the intent to be
obligated legally and equitably, the parties hereto agree as follows:

 

Article I
DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement the following terms have the
respective meanings set forth below:

 

“Additional Member” has the meaning set forth in Section 8.2(a).

 

“Adjusted Capital Account” means, with respect to any Member, the balance in
such Member’s Capital Account as of the end of the relevant Fiscal Year or
period, adjusted as follows: (a) credit to such Capital Account the amount which
such Member is deemed to be obligated to restore pursuant to the penultimate
sentence of Treasury Regulations Section 1.704-2(g)(1) and the penultimate
sentence of Treasury Regulations Section 1.704-2(i)(5); and (b) debit to such
Capital Account the items described in clauses (4), (5) and (6) of Treasury
Regulations Section 1.704-1(b)(2)(ii)(d).

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account as of the end
of any relevant Fiscal Year.

 

“Affiliate” means with respect to a Person, any other Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the specified Person. As used in this definition, the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
Ownership of more than fifty percent (50%) of the beneficial interests of an
entity shall be conclusive evidence that “control” exists. For purposes of this
definition, “Affiliate” shall include, with respect to any natural Person, the
spouse, parents, siblings and children of such Person.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Agreement Date” has the meaning set forth in the preamble hereto.

 

“Approved Budget” has the meaning set forth in Section 5.4.

 

“Assumed Tax Rate” means the highest combined marginal federal, state and local
income tax rates applicable to either an individual or a corporation resident of
Los Angeles for ordinary income and capital gains, as applicable (or such
percentage as determined by the Board of Managers).

 



2

 

 

“Bankruptcy” means the happening of any of the following: (a) the making of a
general assignment for the benefit of creditors; (b) the filing of a voluntary
petition in bankruptcy or the filing of a pleading in any court of record
admitting in writing an inability to pay debts as they become due; (c) the entry
of an order, judgment or decree by any court of competent jurisdiction
adjudicating the Company or a Member to be bankrupt or insolvent; (d) the filing
of a voluntary petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law or regulation; (e) the filing of an answer or other pleading
admitting the material allegations of, or consenting to, or defaulting in
answering, an involuntary bankruptcy petition filed against the Company or a
Member in any bankruptcy proceeding; (f) the filing of a voluntary application
or other pleading or any action otherwise seeking, consenting to or acquiescing
in the appointment of a liquidating trustee, receiver or other liquidator of all
or any substantial part of the Company’s or a Member’s properties; (g) the
commencement against the Company or a Member of any proceeding seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any statute, law or regulation which has not been
quashed or dismissed within one hundred eighty (180) days; or (h) the
appointment without consent of the Company or such Member or acquiescence in the
appointment of a liquidating trustee, receiver or other liquidator of all or any
substantial part of the Company’s or a Member’s properties without such
appointment being vacated or stayed within ninety (90) days and, if stayed,
without such appointment being vacated within ninety (90) days after the
expiration of any such stay.

 

“Binding Letter of Intent” means that certain binding letter of intent, dated
May 23, 2018, executed by HMNY and EFO.

 

“Board of Managers” means collectively, the Managers (as that term is described
in Section 3.1) and their respective successors.

 

“Business” has the meaning set forth in Section 2.3.

 

“Business Day” means any day on which banks located in the State of Delaware are
not required or authorized by law to remain closed.

 

“Capital Account” has the meaning set forth in Section 5.3.

 

“Capital Contributions” means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any Property (other than money) contributed
to the Company with respect to the Units in the Company held or purchased by
such Member, including additional Capital Contributions.

 

“Cash Flow from Operations” means all cash derived from operations of the
Company (including interest received on reserves), without reduction for any
non-cash charges, less any cash used to pay Organizational Expenses and
Operational Expenses.

 

“Cash from Sale or Liquidation” means all cash derived from the sale of all or
substantially all of the assets of the Company or the liquidation of the
Company, less any cash used to pay Organizational Expenses and Operational
Expenses.

 

“Certificate of Formation” has the meaning set forth in the recitals hereto.

 

“Chairman” has the meaning set forth in Section 3.1(b).

 



3

 

 

“Claims” has the meaning set forth in Section 11.1.

 

“Closing” means any closing at which one or more Persons acquire one or more
Units of any class or series of Securities of the Company. Each Closing shall be
held at the sole discretion of the Board of Managers.

 

“Code” means the U.S. Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Company Entertainment Property” means any audio, visual or audiovisual product
of every kind whatsoever (including all present and future technological
developments) which is produced for theatrical, non-theatrical, home video,
television or internet exploitation, whether produced by means of any
photographic, electrical, electronic, optical, mechanical or other processes or
devices now known or hereafter devised, and their accompanying devices and
processes whereby pictures, images, visual and aural representations are
recorded or otherwise preserved for projection, reproduction, exhibition, or
transmission by any means or media now known or hereafter devised in such manner
as to appear to be in motion or sequence, including computer generated pictures
and graphics, in each case to the extent commissioned or acquired by, otherwise
licensed or granted to, or in which any intellectual property rights are
otherwise vested in the Company or any Company Subsidiary, including, without
limitation, the Output Contract Assets, and all other audiovisual works to the
extent owned by or licensed to the Company or any Company Subsidiary, or for
which the Company or any Company Subsidiary otherwise possesses any right, title
or interest, that are made for theatrical, video, television, internet, digital
devices (including mobile or smart phones), or any other means of exploitation
now known or hereafter devised that are used for purposes of commercial viewing
such audiovisual works, including all merchandising and licensing items based
thereon (including video games).

 

“Company Sale” has the meaning set forth in Section 13.2(b).

 

“Company Subsidiary” means a Subsidiary of the Company.

 

“Compensation Committee” has the meaning set forth in Section 3.1(i).

 

“Competing Business” has the meaning set forth in Section 4.7(d)(i).

 

“Covered Person” means the Managers, Officers and their Affiliates (other than
the Company), and the members, shareholders, controlling Persons, officers,
directors, partners, employees, consultants, attorneys and agents of the
Managers, Officers and their Affiliates (other than the Company).

 

“Damages” has the meaning set forth in Section 11.1.

 

“Default” has the meaning set forth in Section 13.1.

 



4

 

 

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Fiscal Year, except that if the Gross Asset Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such Fiscal Year, Depreciation shall be an amount that bears the same ratio
to such beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year bears to
such beginning adjusted tax basis; provided, however, that if the adjusted basis
for federal income tax purposes of an asset at the beginning of such Fiscal Year
is zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Board of Managers.

 

“Disability” means incapacitation by a physical or mental condition, illness, or
injury which prevents a Person from being able to perform the essential duties
of his or her position under this Agreement in a satisfactory fashion for thirty
(30) days during any one hundred eighty (180) day period.

 

“Dissolution Event” has the meaning set forth in Section 12.1.

 

“Drag-Along Member(s)” has the meaning set forth in Section 9.3(e)(i).

 

“Drag-Along Notice” has the meaning set forth in Section 9.3(e)(ii).

 

“Drag-Along Right” has the meaning set forth in Section 9.3(e)(i).

 

“Effective Date” has the meaning set forth in the preamble of this Agreement.

 

“EFO” means Emmett Furla Oasis Films LLC, a California limited liability
company.

 

“Election” has the meaning set forth in Section 2.6.

 

“Event of Default” has the meaning set forth in Section 13.1.

 

“Fiscal Year” means the fiscal year of the Company, as determined pursuant to
Section 2.5.

 

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

 

“Grindstone” means Grindstone Entertainment Group, LLC.

 

“Gross Asset Value” means, with respect to any asset, such asset’s adjusted
basis for federal income tax purposes, except as follows:

 

(a) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the fair market value of such asset, as determined by the Board
of Managers;

 



5

 

 

(b) The Gross Asset Values of all Company assets may, at the discretion of the
Board of Managers, be adjusted to equal their respective gross fair market
values, as determined by the Board of Managers, as of the following times:
(i) the acquisition of an additional interest in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution;
(ii) the distribution by the Company to a Member of more than a de minimis
amount of consideration for an interest in the Company; (iii) the liquidation of
the Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g); and (iv) in connection with the grant of an
interest in the Company (other than a de minimis interest) as consideration for
the provision of services to or for the benefit of the Company by an existing
Member acting in a member capacity, or by a new Member acting in a member
capacity in anticipation of being a Member; provided, however, that adjustments
pursuant to clauses (i), (ii) and (iv) of this paragraph shall be made only if
the Board of Managers reasonably determine that such adjustments are necessary
or appropriate to reflect the relative economic interests of the Members;

 

(c) The Gross Asset Value of any Company asset distributed to any Member shall
be the gross fair market value (taking Section 7701(g) of the Code into account)
of such asset on the date of distribution as determined by the Board of
Managers; and

 

(d) The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to
Section 734(b) or Section 743(b) of the Code, but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to:
(i) Treasury Regulations Section 1.704-1(b)(2)(iv)(m); and (ii) paragraph (f) of
the definition of “Profits” and “Losses” or Section 6.7(f) hereof; provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
paragraph (d) to the extent that an adjustment pursuant to paragraph (b) was
made in connection with a transaction that would otherwise result in an
adjustment pursuant to this paragraph (d).

 

(e) If the Gross Asset Value of an asset has been determined or adjusted
pursuant to clauses (a), (b) or (d) above, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset, for purposes of computing Profits and Losses.

 

“HMNY” means Helios and Matheson Analytics Inc., a Delaware corporation whose
common stock is listed on the Nasdaq Capital Market under the symbol HMNY.

 

“Initial Capital Contributions” has the meaning set forth in Section 5.1.

 

“Investment Company” means any Person that comes within the definition of
“investment company” contained in the Investment Company Act.

 

“Investment Company Act” means the U.S. Investment Company Act of 1940, as the
same may be amended from time to time.

 

“Key Man” means Randall Emmett and George Furla.

 

“Liquidating Agent” means the Person appointed by the Board of Managers to
oversee the winding up and liquidation of the Company in accordance with Article
XII.

 



6

 

 

“LLC Act” means the Delaware Limited Liability Company Act, 6 Del. C.
Section 18-101, et seq., as the same may be amended from time to time, and any
successor statute thereto.

 

“Majority Interest” means Members who, at the time in question, have Percentage
Interests aggregating more than fifty percent (50%) of all Percentage Interests
held by all Members.

 

“Manager” has the meaning set forth in Section 3.1(b).

 

“Member” means any Person: (a) who is referred to as such on Schedule A,
attached hereto and incorporated herein by this reference, or who has become a
Substitute Member pursuant to the terms of this Agreement; and (b) who has not
ceased to be a Member.

 

“Membership Interests” means, with respect to a Member, such Member’s entire
ownership interest in the Company at any particular time, including, without
limitation, such Member’s right to share in Profits and Losses and to receive
distributions from the Company, any and all rights to vote, and the rights to
any and all benefits to which such Member is entitled as provided in this
Agreement, together with the obligations of such Member to comply with all of
the terms and provisions of this Agreement.

 

“MPE Combination Transaction” has the meaning set forth in Section 9.3(f).

 

“Non-Transferring Member” means all Members excluding the Transferring Member.

 

“Officer” has the meaning set forth in Section 3.8.

 

“Operational Expenses” means, for each period for which it must be determined,
the costs and expenses that are incurred in the operation of the Company,
including, without limitation: (a) the Company’s actual, direct out-of-pocket
costs and expenses, including, without limitation, any actual, out-of-pocket
costs and expenses incurred directly by Company from the development,
production, delivery, promotion, marketing, distribution and other exploitation
of the Company Entertainment Property (e.g., deliverables to distributors, costs
for producers, director, cast and others related to the Company Entertainment
Property to attend premieres, film festivals and film markets, etc.), including
all payments to agents, accountants, attorneys and other parties who represent
the Company Entertainment Property; (b) residuals and applicable payments owed
to or on behalf of unions or guilds in connection with the Company Entertainment
Property; (c) the Company’s operating overhead costs and expenses, including,
without limitation, rent, wages, salaries and other compensation; (d) marketing
expenses in an amount to be determined by the Board of Managers; (e) capital
expenditures; (f) unconsummated transaction expenses; (g) premiums for insurance
protecting the Company, the Board of Managers, any Key Man, any of their
respective Affiliates, and any of their respective officers, directors, members,
partners, employees and agents, from liabilities to third Persons in connection
with the affairs of the Company; (h) legal, custodial, consulting, accounting
and other professional expenses; (i) auditing expenses; (j) valuation and
appraisal expenses; (k) costs and expenses that are classified as extraordinary
expenses under GAAP; (l) Damages; (m) taxes or other governmental charges
payable by or on behalf of the Company; (n) costs of reporting to the Members;
(o) costs of winding up and liquidating the Company; (p) with respect to any
Company Entertainment Property, any contractually required amounts payable
directly by Company to or on behalf of any third Person involved in the
development and/or production of such Company Entertainment Property on a
contingent or deferred basis, including all third Persons who rendered services
or granted rights in connection with such Company Entertainment Property; (q)
interest expense on debt incurred by the Company or a Company Subsidiary for a
Project and direct and indirect fees paid to producers, lenders, financiers and
other participants in a Project; and (r) any reserves established by the Company
to fund any of the foregoing costs and expenses (including, without limitation,
any anticipated costs and expenses in connection with Company Entertainment
Property) or any other contingency of the Company as determined by the Board of
Managers.

 



7

 

 

“Operational Funding” has the meaning set forth in Section 5.4

 

“Operational Funding Budget Amount” has the meaning set forth in Section 5.4.

 

“Organizational Expenses” means all reasonable costs and expenses that are
incurred in the formation and organization of, and offering and sale of Units
in, the Company, including, without limitation, out-of-pocket legal, custodial,
consulting, accounting and other professional expenses, as well as any printing,
travel, administrative, filing and other fees and expenses.

 

“Output Contract Assets” means all right, title and interests of EFO, Emmett
Furla Oasis Films, LLC, a Delaware limited liability company, and Emmett Furla
Films HoldingsLLC, a California limited liability company, in each film
acquisition agreement entered into between EFO and Grindstone, and any future
proceeds received and retained by EFO under the Output Agreement after
extinguishing the membership interest in EFO owned by Oasis Ventures
Entertainment Partners I, LLC, a Delaware limited liability company, and Emmett
Furla Films Partners, LLC, a Delaware limited liability company in accordance
with the operating agreement of EFO and any existing liens on such proceeds,
which retained proceeds the Company shall use for general working capital
purposes of the Company, or such other purpose as may be determined by the Board
of Managers.

 

“Partnership Representative” has the meaning set forth in Section 7.1(a).

 

“Partnership Tax Audit Rules” has the meaning set forth in Section 7.1(a).

 

“Percentage Interest” means, with respect to any Member as of any date, the
ratio (expressed as a percentage) of the number of Units held by such Member on
such date to the aggregate Units held by all Members on such date. The initial
Percentage Interest of each Member is set forth on Schedule A hereto.

 

“Permitted Transfer” has the meaning set forth in Section 9.2.

 

“Person” means any individual, entity, corporation, partnership, association,
limited liability company, limited liability partnership, joint-stock company,
trust or unincorporated organization.

 

“Proceeding” has the meaning set forth in Section 11.1.

 



8

 

 

“Profits” and “Losses” mean, for each Fiscal Year, an amount equal to the
Company’s taxable income or loss for such Fiscal Year, determined in accordance
with Section 703(a) of the Code (for this purpose, all items of income, gain,
loss, or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments (without duplication):

 

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition of “Profits” and “Losses” shall be added to such taxable income or
loss;

 

(b) Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) of the Code expenditures pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into
account in computing Profits or Losses pursuant to this definition of “Profits”
and “Losses,” shall be subtracted from such taxable income or loss;

 

(c) In the event the Gross Asset Value of any Company asset is adjusted pursuant
to paragraphs (b) or (c) of the definition of “Gross Asset Value,” the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the Gross Asset Value of the asset) or an item of loss (if the adjustment
decreases the Gross Asset Value of the asset) from the disposition of such asset
and shall be taken into account for purposes of computing Profits or Losses;

 

(d) Gain or loss resulting from any disposition of Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the Property disposed of,
notwithstanding that the adjusted tax basis of such Property differs from its
Gross Asset Value;

 

(e) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year, computed in
accordance with the definition of “Depreciation”;

 

(f) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Section 734(b) of the Code is required, pursuant to Treasury
Regulations Section 1.704 (b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) from the disposition
of such asset and shall be taken into account for purposes of computing Profits
or Losses; and

 

(g) Notwithstanding any other provision of this definition, any items that are
specially allocated pursuant to Section 6.6 shall not be taken into account in
computing Profits or Losses. The amounts of the items of Company income, gain,
loss, or deduction available to be specially allocated pursuant to Section 6.7
shall be determined by applying rules analogous to those set forth in
subparagraphs (a) through (f) above.

 



9

 

 

“Project” has the meaning set forth in Section 5.4.

 

“Project Funding” has the meaning set forth in Section 5.4

 

“Prohibited Conduct” means, with respect to any Person, willful misconduct,
fraud, gross negligence or breach of this Agreement as determined by a final
non-appealable arbitration award or final judgment in a judicial proceeding.

 

“Property” means all real and personal property acquired by the Company or any
Company Subsidiary, both tangible and intangible, including, without limitation,
the Company Entertainment Property, and any improvements thereto.

 

“Public Utility Holding Company Act” means the U.S. Public Utility Holding
Company Act of 2005, as the same may be amended from time to time.

 

“Regulatory Allocations” has the meaning set forth in Section 6.7.

 

“Right of First Refusal” has the meaning set forth in Section 9.3(c)(ii).

 

“Rules” has the meaning set forth in Section 14.4.

 

“Sale Election” has the meaning set forth in Section 13.2(b).

 

“Securities” means shares of capital stock, partnership interests, limited
liability company interests, warrants, options, bonds, notes, debentures and
other equity and debt securities and interests of whatever kind of any Person,
whether or not publicly traded or readily marketable.

 

“Securities Act” means the Securities Act of 1933, as the same may be amended
from time to time, and the rules and regulations of the Securities and Exchange
Commission thereunder.

 

“Subsidiary” means any corporation, company, joint venture, limited liability
company, association, or other entity in which such Person owns, directly or
indirectly, more than fifty percent (50%) of the outstanding equity securities
or interests, the holders of which are generally entitled to vote for the
election of the board of directors or other governing body of such entity.

 

“Special Purpose Vehicle” has the meaning set forth in Section 5.4.

 

“SPV Loan Election” has the meaning set forth in Section 5.4

 

“Substitute Member” has the meaning set forth in Section 9.4.

 

“Tag-Along Notice” has the meaning set forth in Section 9.3(d)(ii).

 

“Tag-Along Right” has the meaning set forth in Section 9.3(d)(i).

 

“Taxpayer Member” has the meaning set forth in Section 7.6.

 



10

 

 

“Term” has the meaning set forth in Section 2.4.

 

“Transfer” or “Transferred” means any transfer, assignment, sale, conveyance,
hypothecation, license, lease, partition, pledge or grant of a security interest
in a Member’s Units in the Company, and includes any “involuntary transfer” such
as a sale of any part of the Units therein in connection with any Bankruptcy or
similar insolvency proceedings, or a divorce or other marital settlement
involving any Member, or any other disposition or encumbrance of a Member’s
Units. For purposes of this Agreement, any transfer, exchange or series of
transfers (or exchanges), directly or indirectly, of the stock, partnership,
member or other ownership interests of any Member that is a business
organization or an entity (or any combination of such transfers or exchanges,
whether direct or in connection with a merger, acquisition, sale, or similar
reorganization or transaction, including issues of new stock or other ownership
interests, or the exercise of options, warrants, debentures or other convertible
instruments, or a redemption of other interests in the Member, and any similar
transactions involving the stock or other ownership interests of such Member),
the effect of which is that the Persons who owned at least fifty-one percent
(51%) of the outstanding stock or other ownership interests in such Member at
the time this Agreement is signed, no longer own at least fifty-one (51%) of
such stock or other ownership interests, then a Transfer shall also be deemed to
have occurred with regard to the Units owned by such Member.

 

“Transfer Notice” has the meaning set forth in Section 9.3(c)(i).

 

“Transferee” has the meaning set forth in Section 9.3(a)(ii).

 

“Transferring Member” has the meaning set forth in Section 9.3(a)(i).

 

“Transferring Tag-Along Member” has the meaning set forth in Section 9.3(d)(i).

 

“Treasury Regulations” means the Regulations of the Treasury Department of the
United States issued pursuant to the Code, as same may be amended from time to
time.

 

“Units” means a unit representing the ownership interest of a Member, including
any and all benefits to which such Member may be entitled as provided in this
Agreement, together with all obligations of such Member to comply with the terms
and provisions of this Agreement.

 

“Unrecovered Capital Contributions” means, at any given time, the total Capital
Contributions of a Member, less the total of all distributions previously made
to such Member pursuant to Section 6.1(a) only, on a cumulative basis, pursuant
to this Agreement; provided, however, that in no event shall the Unrecovered
Capital Contribution be an amount less than zero.

 

1.2 Interpretation. When a reference is made in this Agreement to an Article,
Section, Schedule or exhibit, such reference shall be to an Article or Section
of, a Schedule to, or an exhibit to, this Agreement unless otherwise indicated.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term.

 



11

 

 

Article II
ORGANIZATIONAL MATTERS

 

2.1 Formation. The Company was formed on May 15, 2018 in accordance with the
provisions of the LLC Act. A Person shall be admitted as a Member at the time
that: (a) this Agreement is executed by or on behalf of such Person; and
(b) such Person is listed as a Member on Schedule A hereto. EFO hereby
acknowledges its consent to the execution by HMNY of the Original Agreement
prior to the execution of this Agreement.

 

2.2 Name and Offices. The name of the Company is MoviePass Films LLC. The name
of the registered agent of the Company in the State of Delaware shall be Vcorp
Services, LLC. The registered office of the Company in the State of Delaware is
located at c/o Vcorp Services, LLC, 1013 Centre Road, Suite 403-B, Wilmington,
Delaware 19805, New Castle County. The Company shall initially have its
principal place of business at 8200 Wilshire Blvd., 3rd Floor, Beverly Hills, CA
90211. The Company may maintain such other registered agent, registered office,
or principal place of business and designate any places of business as the Board
of Managers may from time to time determine.

 

2.3 Purposes. The Company is organized for the principal purposes of: (a)
acquiring, developing, producing, licensing, selling, distributing and otherwise
exploiting the Company Entertainment Property; and (b) doing all things
necessary, suitable or proper for the accomplishment of, or in the furtherance
of, the foregoing and to do every other act or acts incidental to, or arising
from or connected with, any of such purposes (the “Business”).

 

2.4 Term. The term of the Company shall commence on the Effective Date and shall
continue until the date on which the Company is dissolved in accordance with
Article XII (the “Term”).

 

2.5 Fiscal Year. The fiscal year of the Company (the “Fiscal Year”) shall for
all purposes end on the 31st day of December in each year.

 

2.6 Tax Classification. The Members acknowledge that pursuant to Treasury
Regulations Section 301.7701-3, the Company shall be classified as a partnership
for federal income tax purposes until the effective date of any election
(“Election”) to change its classification on IRS Form 8832, Entity
Classification Election. The Members agree that the Board of Managers shall have
the authority to file and make the Election on behalf of the Company and each
Member at such time as the Board of Managers determines such a change is in the
Company’s best interests.

 



12

 

 

2.7 State-Law Partnership. The Company’s classification as a partnership will
apply only for federal (and, as appropriate, state and local) income tax
purposes. This characterization does not create or imply a general partnership,
limited partnership or joint venture among the Members for state law or any
other purpose. Instead, the Members acknowledge the Company’s status as a
limited liability company formed under the LLC Act.

 

2.8 Expenses. All Organizational Expenses and Operational Expenses shall be paid
by the Company, and the Company shall reimburse HMNY and EFO for Organizational
Expenses (including, without limitation, legal and accounting fees and costs)
incurred to form the Company, file the Certificate of Formation, and prepare
this Agreement, up to a maximum reimbursement by the Company in the amount of
$40,000 for each of HMNY and EFO.

 

2.9 Company Powers. In furtherance of the purposes specified in Section 2.3, the
Company is hereby authorized and empowered to do or cause to be done any and all
acts deemed by the Board of Managers to be necessary or advisable in furtherance
of the purposes of the Company.

 

Article III
MANAGEMENT AND CONTROL OF THE COMPANY

 

3.1 Board of Managers.

 

(a) The management, control and operation of and the determination of policy
with respect to the Company and its affairs shall be vested exclusively in the
Board of Managers (acting directly or through its duly appointed agents), which
is hereby authorized and empowered on behalf and in the name of the Company,
subject to the terms of this Agreement, to carry out any and all of the purposes
of the Company and to perform all acts and enter into and perform all contracts
and other undertakings that it may in its sole discretion deem necessary,
advisable, convenient or incidental thereto.

 

(b) The Board of Managers shall have a maximum of five (5) managers (each, a
“Manager” and collectively, the “Managers”). The Company’s initial Board of
Managers shall consist of five (5) Managers, three (3) of which shall be
appointed by HMNY (the “HMNY Managers”) for so long as HMNY has not resigned or
withdrawn as a Member (and thereafter by a Majority Interest) and two (2) of
which shall be appointed by EFO (the “EFO Managers”) for so long as EFO has not
resigned or withdrawn as a Member (and thereafter by a Majority Interest). At
least two (2) of the HMNY Managers shall be independent within the meaning of
the listing rules of the Nasdaq Stock Market LLC (the “Helios Independent
Managers”). The Managers need not be Members, individuals, or residents of the
State of Delaware, and each Manager shall hold office until death, Disability,
resignation or withdrawal pursuant to Section 3.1(c), or removal or replacement
in accordance with Section 3.1(d) and 3.1(e). The initial Chairman of the Board
of Managers (“Chairman”) and the initial Managers of the Company designated by
HMNY and EFO are as set forth on Schedule B attached hereto and incorporated
herein by this reference.

 

(c) A Manager may voluntarily resign or withdraw from his, her or its position
as a Manager of the Company by giving written notice to the Members, to take
effect on the date that is thirty (30) days from the Members’ receipt of that
written notice or at such later time as specified in the written notice. Unless
otherwise specified in the notice, the acceptance of the resignation or
withdrawal shall not be necessary to make it effective. The resignation or
withdrawal of a Manager shall not affect any rights such Manager or any of its
Affiliates may have under any written agreement with the Company, and the
resignation or withdrawal of a Manager who is also a Member shall not affect
such Manager’s rights as a Member or constitute a withdrawal of such Manager as
a Member.

 



13

 

 

(d) A Manager may be removed or replaced at any time, with or without cause, by
the Member or Members that appointed such Manager, upon written notice to the
Company.

 

(e) Except as otherwise set forth herein, in the event that a Manager shall have
committed Prohibited Conduct or be adjudged mentally incompetent by a court of
competent jurisdiction, such Manager will be removed upon the written request of
a majority of the other Managers or a Majority Interest.

 

(f) In the event any Manager dies, suffers a Disability, resigns or withdraws
pursuant to Section 3.1(c) or is removed or replaced in accordance with
Section 3.1(d) and 3.1(e), the vacancy shall be promptly filled by the Member or
Members that appointed such removed Manager. In addition, in the event a Member
ceases to have the right to elect any Managers pursuant to Section 3.1(b), each
designee of such Member on the Board of Managers shall be replaced by a new
Manager who shall be elected in accordance with the provisions of
Section 3.1(b). The replacement Manager shall be admitted to the Company as a
Manager on such terms as the replacement Manager and a majority of the Managers
may jointly determine; provided however, that no such terms shall conflict with
the provisions of this Agreement affecting the rights of the former Manager. 
Effective immediately upon the admission of such new Person as a Manager of the
Company, the existing Manager being removed or resigning or withdrawing from the
position of Manager shall cease to be a Manager of the Company. The Company
shall not be dissolved by the removal and replacement of a Manager in accordance
with the foregoing provisions of this Agreement.

 

(g) The Board of Managers may designate one or more committees, each committee
to consist of one or more of the Managers of the Company. The Board of Managers
may designate one or more Managers as alternate members of any committee, who
may replace any absent or disqualified committee member at any meeting of the
committee. In the absence or disqualification of a member of the committee, the
member or members thereof present at any meeting and not disqualified from
voting, whether or not he, she or they constitute a quorum, may unanimously
appoint another member of the Board of Managers to act at the meeting in place
of any such absent or disqualified committee member. Any such committee, to the
extent permitted by applicable law and to the extent provided in the resolution
of the Board of Managers or this Agreement, shall have and may exercise all the
powers and authority of the Board of Managers in the management of the business
and affairs of the Company.

 

(h) Unless the Board of Managers otherwise provides, each committee designated
by the Board of Managers may make, alter and repeal rules for the conduct of its
business, provided that it cannot expand its powers beyond those described in
subparagraph (g) above. In the absence of such rules each committee shall
conduct its business in the same manner as the Board of Managers conducts its
business pursuant to this Agreement.

 



14

 

 

(i) The Board of Managers shall appoint a Compensation Committee comprised of
two (2) Managers, one (1) of which shall be one of the Helios Independent
Managers and one (1) of which shall be one of the EFO Managers designated by EFO
(the “Compensation Committee”). The initial members of the Compensation
Committee shall be Joseph Fried (being one of the initial Helios Independent
Managers), and George Furla (as hereby designated by EFO). HMNY may change the
Helios Independent Manager designated by HMNY to serve on the Compensation
Committee at any time upon written notice to the Board of Managers. EFO may
change its designee to serve on the Compensation Committee at any time upon
written notice to the Board of Managers. Any action of the Compensation
Committee shall require the affirmative vote or written consent of both members
of the Compensation Committee. The charter of the Compensation Committee of the
Board of Managers shall be substantially equivalent to the charter of the
compensation committee of the board of directors of HMNY, mutatis mutandis (i.e.
making any necessary alterations without affecting the substance thereof), the
final form of which shall be subject to approval and adoption by the Board.

 

3.2 Meetings of the Board of Managers.

 

(a) The Board of Managers shall hold regular meetings and shall establish
meeting times, dates, and places, and requisite notice requirements (not shorter
than those provided in Section 3.2(b)), and adopt rules or procedures consistent
with the terms of this Agreement. Unless otherwise approved by the Board of
Managers in writing, each regular meeting of the Board of Managers will be held
at the principal place of business of the Company. The Chairman shall preside at
all meetings of the Board of Managers. If the Chairman is absent at any meeting
of the Board of Managers, a majority of the Managers present shall designate a
Manager to serve as interim chairman for that meeting.

 

(b) Special meetings of the Board of Managers may be called by any Manager then
holding office. Notice of each such meeting shall be given to each Manager by
telephone, telecopy, PDF e-mail or similar method (in each case, notice shall be
given at least three 3 hours before the time of the meeting) or sent by
overnight courier service (in which case notice shall be given at least seven 7
days before the meeting), unless a longer notice period is established by the
Board of Managers. Each such notice shall state: (i) the time, date, place
(which shall be at the principal place of business of the Company unless
otherwise agreed to by the Board of Managers), or other means of conducting such
meeting; and (ii) the purpose of the meeting to be so held. No actions other
than those specified in the notice may be considered at any special meeting
unless unanimously approved by the Managers. Any Manager may waive notice of any
meeting in writing before, at, or after such meeting. The attendance of a
Manager at a meeting shall constitute a waiver of notice of such meeting, except
when a Manager attends a meeting for the express purpose of objecting to the
transaction of any business because the meeting was not properly called. At all
meetings of the Board of Managers, business shall be transacted in such order as
shall from time to time be determined by resolution of the Board of Managers or
the Chairman.

 



15

 

 

(c) Any action required to be taken at a meeting of the Board of Managers, or
any action that may be taken at a meeting of the Board of Managers, may be taken
at a meeting held by means of conference telephone or other communications
equipment by means of which all persons participating in the meeting can hear
each other. Participation in such a meeting shall constitute presence in person
at such meeting.

 

(d) Notwithstanding anything to the contrary in this Section 3.2, the Board of
Managers may take without a meeting any action that may be taken by the Board of
Managers under this Agreement if such action is approved by unanimous written
consent of all of the Managers.

 

3.3 Managers’ Powers.

 

(a) Except as otherwise provided in this Agreement, all powers to control and
manage the business and affairs of the Company shall be exclusively vested in
the Board of Managers and the Board of Managers may exercise all powers of the
Company and do all such lawful acts as are not by statute, the Certificate of
Formation, or this Agreement directed or required to be exercised or done by the
Members and in so doing shall have the right and authority to take all actions
that the Board of Managers deems necessary, useful, or appropriate for the
management and conduct of the business and affairs of the Company.

 

(b) Each Manager shall have one (1) vote. At all meetings of the Board of
Managers the Managers entitled to cast a majority of the votes of the whole
Board of Managers, including at least two of the Managers designated by HMNY,
shall constitute a quorum for the transaction of business. With respect to all
actions required or permitted to be taken by the Board of Managers at a meeting
under this Agreement, such action may be taken only with the consent of a
majority of the total number of Managers.

 

(c) The Board of Managers shall have the power to delegate authority to
Officers, employees, agents, and representatives of the Company as they may from
time to time deem appropriate.

 

3.4 Limitations on Managers’ Powers. The Board of Managers shall not have
authority hereunder to cause the Company to take any of the following actions
without first obtaining the written consent of HMNY:

 

(a) causing the Company to incur any expenditures or payment obligations in
excess of the total amount set forth in the applicable Approved Budget or more
than 110% of any line item in the applicable Approved Budget;

 

(b) Entering into any transaction with or for the benefit of or making any
payment to any Member of the Company (or its Affiliates), other than Manager
Compensation Plans and Officer Compensation Plans which shall require only the
approval of the Compensation Committee and the Board of Managers as provided in
Sections 3.7(b) and 3.8(e), respectively;

 

(c) Hiring or terminating the employment of any of the Officers;

 



16

 

 

(d) Conducting any sale, lease, license, pledge or other disposition of any
Company Entertainment Property or rights thereto outside the ordinary course of
business;

 

(e) Obtaining debt financing on behalf of the Company or guaranteeing any
indebtedness in excess of One Hundred Thousand United States Dollars
(US$100,000) or refinancing any indebtedness in excess of such amount (but this
provision shall not apply to any Special Purpose Vehicle incurring debt for the
purpose of obtaining funding for a Project, provided that the Company is not a
guarantor of such debt);

 

(f) Entering into any security or pledge agreement, mortgage, or deed of trust
granting a lien on any Property (but this provision shall not apply to any
Special Purpose Vehicle incurring a security or pledge agreement, mortgage or
deed of trust granting a lien on the assets of such Special Purpose Vehicle for
the purpose of obtaining funding for a Project);

 

(g) Redeeming or repurchasing any Securities of the Company or creating,
offering or issuing additional Securities of the Company;

 

(h) Admitting any Additional Member or Substitute Member;

 

(i) Undertaking any recapitalization of the Company or converting the Company
into a partnership or a corporation;

 

(j) Entering into any merger or any acquisition of the capital stock, assets or
business of any other Person in any form of transaction;

 

(k) Selling, exchanging or otherwise disposing of all, substantially all, or a
significant portion of the Company’s assets, occurring as part of a single
transaction or plan, or in multiple transactions over a twelve (12) month
period;

 

(l) Commencing Bankruptcy proceedings;

 

(m) Electing to liquidate, dissolve or wind up the affairs of the Company;

 

(n) Amending the Certificate of Formation;

 

(o) Forming any Company Subsidiary other than any Special Purpose Vehicle
related to a Project;

 

(p) Opening or closing any bank account of the Company, changing any of the
signatory or other arrangements with respect to any bank account of the Company,
or changing any payment directions to any third party in effect with respect to
any bank account of the Company; and

 

(q) Hiring or terminating any accountants providing services to the Company;

 

(r) Any transaction whereby the Company’s securities become publicly traded;

 



17

 

 

(s) Hiring or terminating the Chief Financial Officer;

 

(t) Amending this Agreement in ways other than the listed exceptions set forth
in Section 14.1; provided, however, that if an amendment has a materially
adverse effect on any single Member’s rights under this Agreement, which effect
is disproportionate to the effect such amendment has on the rights of other
Members, then such amendment additionally requires the consent of the adversely
affected Member.

 

3.5 Duties and Obligations of the Managers.

 

(a) The Board of Managers shall cause the Company to conduct its business and
operations separate and apart from that of any Member or any Manager or any of
their Affiliates, including, without limitation: (i) segregating the Company’s
assets and not allowing funds or other assets of the Company to be commingled
with the funds or other assets of, held by, or registered in the name of any
Member or any Manager or any of their Affiliates; (ii) maintaining books and
financial records of the Company separate from the books and financial records
of any Member or any Manager or any of their Affiliates, and observing all
Company procedures and formalities, including, without limitation, maintaining
minutes of meetings of the Members and acting on behalf of the Company only
pursuant to due authorization of the Managers or Members, as applicable; (iii)
causing the Company to pay its liabilities from assets of the Company; and (iv)
causing the Company to conduct its dealings with third parties in its own name
and as a separate and independent entity.

 

(b) The Board of Managers shall take all actions that may be necessary or
appropriate for: (i) the continuation of the Company’s valid existence as a
limited liability company under the laws of the State of Delaware and of each
other jurisdiction in which such existence is necessary to protect the limited
liability of the Members or to enable the Company to conduct the business in
which it is engaged; and (ii) the accomplishment of the Company’s purposes in
accordance with the provisions of this Agreement and applicable laws and
regulations.

 

(c) Each Manager shall devote to the affairs of the Company such time as may be
reasonably necessary to carry out its obligations hereunder.

 

(d) Each Manager’s fiduciary duties of loyalty and care to the Company and the
Members are expressly limited by the provisions set forth in Section 3.6.

 

3.6 Transactions between the Company and the Managers. Notwithstanding that it
may constitute a conflict of interest, and subject to compliance with Sections
3.7(b) and 3.8(e) hereof, as applicable, each Manager may, and may cause its
Affiliates to, engage in any transaction with the Company (including, without
limitation, the rendering of any service, the production and exploitation of any
Company Entertainment Property or the establishment of any salary, fees, or
other compensation, or other terms of employment with the Company), so long as
such transaction is not prohibited by applicable law or this Agreement and does
not violate the Company’s proprietary rights and so long as the terms and
conditions of such transaction, on an overall basis, are fair and reasonable to
the Company and are at least as favorable to the Company as those terms and
conditions that are generally available in similar transactions from Persons
operating at arm’s length and, in the case of services, from Persons capable of
performing similar services, and in each case is approved by the Board of
Managers.

 



18

 

 

3.7 Payments to the Managers.

 

(a) Except as specified in this Agreement, the Managers are not entitled to
remuneration for services rendered or goods provided to the Company in their
capacity as Managers; provided, however, that the Company may pay or reimburse a
Manager for: (a) services rendered or goods provided to the Company to the
extent that such Manager is not required to render such services or goods
without charge to the Company, and to the extent that the fees paid to such
Manager do not exceed the fees that would be payable to an independent
responsible third party that is willing to perform such services or provide such
goods; (b) reasonable and necessary business expenses incurred or paid by such
Manager in connection with such Manager’s performance of services on the
Company’s behalf, upon presentation to the Company of invoices or other
acceptable documentation substantiating such expenses (provided such expenses
are in accordance with the Company’s reimbursement policy); (c) Organizational
Expenses (including, without limitation, legal and accounting fees and costs)
incurred to form the Company and prepare and file the Certificate of Formation,
this Agreement, and all amendments thereto, and (d) services rendered as
producer or executive producer.

 

(b) Except as set forth in Section 3.7(c), the Company shall not enter into any
compensatory plan, contract or arrangement (whether or not written) with a
Manager or an Affiliate of a Manager including, without limitation, any
arrangement or agreement involving a payment by or on behalf of the Company to a
Manager or an Affiliate of a Manager (a “Management Compensation Plan”), or
amend a Management Compensation Plan, without the prior approval of the Board of
Managers and the Compensation Committee. The Company shall give HMNY at least
ten (10) days prior written notice in advance of the Company entering into any
Management Compensation Plan with any Manager who is a principal executive
officer of HMNY, a principal financial officer of HMNY, a named executive
officer of HMNY or a director of HMNY, in order to enable HMNY to comply with
any reporting or disclosure obligations it may have under the Securities
Exchange Act of 1934, as amended, or the Securities Act of 1933, as amended.

 

(c) The Helios Independent Managers shall be compensated for their service as
Managers in the amount of $2,500 per month each, payable on the last day of each
calendar month during their term of service, prorated for any partial month of
service, with the first such payment being due on February 28, 2019.

 



19

 

 

3.8 Officers.

 

(a) The Board of Managers may, from time to time, designate officers of the
Company (each, an “Officer,” and collectively, the “Officers”) and delegate to
such Officers such authority and duties as the Board of Managers may deem
advisable and may assign titles to any such Officer; provided, however, that:
(i) the co-Chief Executive Officers of the Company shall be responsible for the
day-to-day operations of the Company; (ii) the Board of Managers shall appoint
any Chief Financial Officer of the Company designated by HMNY in HMNY’s sole
discretion, and (iii) HMNY shall have sole authority to cause the Company to
hire a controller or vice president of finance to report to the Chief Financial
Officer of the Company. Unless the Board of Managers otherwise determines, if
the title assigned to an Officer of the Company is one commonly used for
officers of a business corporation formed under the Delaware General Corporation
Law, the assignment of such title shall constitute the delegation to such
officer of the authority and duties that are customarily associated with such
office pursuant to the Delaware General Corporation Law. Any number of titles
may be held by the same Officer. Any Officer to whom a delegation is made
pursuant to the foregoing shall serve in the capacity delegated unless and until
such delegation is revoked by the Managers or such Officer resigns. A vacancy in
any office because of death, resignation, removal, disqualification or any other
cause shall be filled by the Board of Managers. The salaries of all Officers of
the Company shall be fixed by the Board of Managers. The initial co-Chief
Executive Officers and the initial Chief Financial Officer of the Company
designated by the Board of Managers are as set forth on Schedule C attached
hereto and incorporated herein by this reference.

 

(b) Notwithstanding any grant of authority to any Officer pursuant to the terms
hereof, no Officer shall have the authority to take or cause to be taken any of
the actions set forth in Section 3.4(a).

 

(c) Notwithstanding any grant of authority to any Officer pursuant to the terms
hereof, no Officer shall have the authority to cause the Company to enter into
or become obligated under any Management Compensation Plan unless the Company
shall have first complied with the requirements of Section 3.7(b) of this
Agreement.

 

(d) Notwithstanding any grant of authority to any Officer pursuant to the terms
hereof, no Officer shall have the authority to approve or cause the Company to
enter into any transaction documents for or use Company funds in connection with
or otherwise undertake any Project, or cause the Company to enter into any
distribution agreement with respect to a Project, without the prior approval of
the Board of Managers.

 

(e) The Company shall not enter into any compensatory plan, contract or
arrangement (whether or not written) with an Officer or an Affiliate of an
Officer, including, without limitation, any arrangement or agreement involving a
payment by or on behalf of the Company to an Officer or an Affiliate of an
Officer (an “Officer Compensation Plan”), or amend an Officer Compensation Plan,
without the prior approval of the Board of Managers and the Compensation
Committee. The Company shall give HMNY at least ten (10) days prior written
notice in advance of the Company entering into any Officer Compensation Plan
with any Officer who is a principal executive officer of HMNY, a principal
financial officer of HMNY, a named executive officer of HMNY or a director of
HMNY, in order to enable HMNY to comply with any reporting or disclosure
obligations it may have under the Securities Exchange Act of 1934, as amended,
or the Securities Act of 1933, as amended. Subject to the foregoing, the Company
shall use commercially reasonable efforts to negotiate and enter into a
definitive written employment agreement with each Key Man, in their capacity as
co-Chief Executive Officers, consistent with the terms set forth in the Binding
Letter of Intent under the heading “Employment Agreements” under Section 1
thereof, prior to February 28, 2019.

 



20

 

 

(f) In addition to the compensation to be set forth in each Key Man’s employment
agreement, each Key Man shall be entitled to receive producer fees equal to
3.33% of the total budget for each Project, excluding so-called “soft costs”
(e.g. completion bond costs, overhead, interest, agency fees and commissions)
and such other costs as would not typically be included in a producer percentage
calculation in the independent film industry (e.g. costs of private air travel
by any person involved in the Project) (the “Key Man Producer Percentage”),
subject to potential increase pursuant to the last sentence of this Section
3.8(f). The dollar amount resulting from the calculation of the Key Man Producer
Percentage shall be subject to verification and approval by the Board of
Managers (and not the Compensation Committee) for each Project prior to payment
of any such producer fees to either Key Man. The Board may, in its sole
discretion, only with the prior approval of the Compensation Committee, increase
the Key Man Percentage for a specified Project (or specified Projects) up to a
maximum of 5% per project.

 

3.9 Liability of the Managers and Officers.

 

(a) General. No Covered Person shall be liable to the Company or any Member for
any act or omission taken or suffered by such Covered Person in good faith and
in the reasonable belief that such act or omission is in or is not contrary to
the best interests of the Company and, if applicable, is within the scope of
authority granted to such Covered Person by this Agreement; provided, however,
that such act or omission does not constitute Prohibited Conduct. No Member
shall be liable to the Company or any Member for any action taken by any other
Member. To the extent that, at law or in equity, a Covered Person has duties and
liabilities relating thereto to the Company or to the Members, such Covered
Person shall not be liable to the Company or any Member for its good faith
reliance on the provisions of this Agreement. The provisions of this Agreement,
to the extent that they expressly restrict the duties and liabilities of a
Covered Person otherwise existing at law or in equity, are agreed by the Members
to replace, to the extent permitted by law, such other duties and liabilities of
such Covered Person.

 

(b) Reliance. A Covered Person shall incur no liability in acting upon any
signature or writing reasonably believed by such Covered Person to be genuine,
may rely on a certificate signed by an executive officer of any Person in order
to ascertain any fact with respect to such Person or within such Person’s
knowledge, and may rely on an opinion of counsel selected by such Covered Person
with respect to legal matters. Each Covered Person may act directly or through
its agents or attorneys. Each Covered Person may rely on information, opinions,
reports, or statements, including financial statements and other financial data,
if prepared or presented by: (i) one or more Members or employees of the Company
whom the Covered Person reasonably believes to be reliable and competent in the
matters presented; or (ii) legal counsel, independent certified public
accountants, or other Persons as to matters the Covered Person reasonably
believes are within the Persons’ professional or expert competence, and the
Covered Person shall not be liable for anything done, suffered or omitted in
good faith and within the scope of this Agreement in reasonable reliance upon
the advice of any of such Persons. No Covered Person shall be liable to the
Company or any Member for any error of judgment made in good faith by such
Covered Person or its officers or directors; provided, however, that such error
does not constitute Prohibited Conduct. Except as otherwise provided in this
Section 3.9, no Covered Person shall be liable to the Company or any Member for
any mistake of fact or judgment by such Covered Person in conducting the affairs
of the Company or otherwise acting in respect of and within the scope of this
Agreement; provided, however, that such mistake does not constitute Prohibited
Conduct.

 



21

 

 

(c) No Liability for Return of Capital Contributions. No Covered Person shall be
liable for the return of the Capital Contributions or Capital Account of any
Member, and such return shall be made solely from available Company assets, if
any, and each Member hereby waives any and all claims it may have against each
Covered Person in this regard.

 

3.10 Reliance by Third Parties. In dealing with the Managers and the duly
appointed Officers of the Company, no Person shall be required to inquire as to
the Manager’s or any Officer’s authority to bind the Company.

 

Article IV
THE MEMBERS

 

4.1 Members Are Not Agents. Pursuant to Article III, the management of the
Company is vested in the Board of Managers. No Member shall have any power to
participate in the management of the Company except as expressly authorized by
this Agreement or the Certificate of Formation and except as expressly required
by the LLC Act. No Member, acting solely in the capacity of a Member, is an
agent of the Company nor does any Member, unless expressly and duly authorized
in writing to do so by the Board of Managers, have any power or authority to:
(a) bind or act on behalf of the Company in any way; (b) pledge its credit;
(c) execute an instrument on its behalf, or (d) render it liable for any
purpose.

 

4.2 Voting Rights. No Member has any voting right except with respect to those
matters specifically reserved for a vote of the Members as set forth in this
Agreement and except as expressly required by the LLC Act.

 

4.3 Required Member Consents. No action may be taken by the Company (whether by
the Board of Managers or otherwise) if such action is described in this
Agreement as requiring the vote, consent, or approvals of the Members unless the
requisite vote, consent or approval of the Members has been so obtained.

 

4.4 Meetings of the Members.

 

(a) Meetings of the Members may be called at any time by the Board of Managers,
HMNY, EFO or by a Majority Interest.

 

(b) Each meeting of the Members shall be called with at least five (5) Business
Days but not more than thirty (30) Business Days advance written notice,
specifying the agenda for the meeting. Such notice may be waived by a Member at
any time, and will be deemed to have been waived if the Member participates in
the meeting and has been provided with a written agenda for the meeting.
Meetings may also be held telephonically whereby each of the Members can hear
each of the other Members. The Members shall establish all other provisions
relating to meetings of Members, including the time, place or purpose of any
meeting at which any matter is to be voted on by any Members, voting in person
or by proxy or any other matter with respect to the exercise of any such right
to vote. Action by the Members may also be taken by written consent of the
Members having not less than the minimum number of votes that would be necessary
to authorize or take such action at a meeting, but in no event by a vote of less
than a Majority Interest that would be necessary to authorize or take such
action at a meeting. The Secretary of the Company (or such other officer as may
be designated by the Board of Managers) shall be responsible for taking minutes
of the Member meetings and safekeeping them on behalf of the Company.

 



22

 

 

4.5 Member Liability. No Member shall be liable under a judgment, decree, or
order of a court, or in any other manner, for the debts or any other obligations
or liabilities of the Company. A Member shall be liable only to make its Capital
Contributions and shall not be required to restore a deficit balance in its
Capital Account or to lend any funds to the Company or, after its Capital
Contributions have been made, to make any additional contributions, assessments,
or payments to the Company; provided, however, that a Member may be required to
repay distributions made to it in violation of this Agreement or the LLC Act as
provided in Section 18-607(b) of the LLC Act, and provided, further, that a
Member may incur certain indemnification obligations as set forth in
Section 4.10 and Section 9.1. No Manager shall have any personal liability for
the repayment of any Capital Contributions of any Member.

 

4.6 Transactions Between a Member and the Company. Except as otherwise provided
by applicable law, any Member may, but shall not be obligated to, lend money to
the Company, act as surety for the Company and transact other business with the
Company, and shall have the same rights and obligations when transacting
business with the Company as a person or entity who is not a Member; provided,
however, that the terms of any such transaction shall be comparable to those
negotiated by unrelated parties on an arm’s-length basis and approved by the
Board of Managers. A Member, any Affiliate thereof, or an employee, stockholder,
agent, director, manager, member, or officer of a Member or any Affiliate
thereof, may also be an employee or be retained as an agent of the Company. The
existence of these relationships and acting in such capacities will not result
in the Member being deemed to be participating in the control of the business of
the Company or otherwise affect the limited liability of the Member.

 

4.7 Independent Activities of the Members.

 

(a) Except as expressly set forth in this Agreement (including
Section 4.7(b)-(d) below) or an agreement between a Member and the Company, the
Members may engage in or possess an interest in other business ventures of every
nature and description, independently or with others. Neither the Company nor
the other Members shall have, and each of them hereby expressly waives,
relinquishes and renounces any right by virtue of this Agreement in and to a
Member’s independent ventures or to the income or profits derived from such
ventures, except as provided below in this Section 4.7(a). However, any Member
with a business opportunity that would reasonably be considered a corporate
opportunity of the Company in the ordinary course of the Company’s business
consistent with past practice (a “Company Opportunity”) first shall present such
Company Opportunity to the Board of Managers setting forth in reasonable detail
the expenditures required in connection with and other material terms with
respect to such Company Opportunity and the Board of Managers shall be afforded
a reasonable period of time (but no less than 30 days) in which to elect to
pursue or decline to pursue such Company Opportunity on behalf of the Company. A
Member shall not use any personnel, property or other resources of the Company
in connection with an independent venture permitted hereunder without an express
prior written agreement approved by the Board of Managers providing for advance
payment to the Company for the use of such Company personnel, property or other
resources.

 



23

 

 

(b) Prior to the termination of any Member’s association with the Company
(unless such Member first shall have complied with Section 4(a)), and for a
period of twelve (12) months following the termination of such Member’s
association with the Company pursuant to a purchase of such Member’s Units and
the related goodwill for fair market value, such Member (or former Member) shall
not directly or indirectly, on behalf of such Member or any other Person: (i)
solicit, induce or encourage the resignation of, or hire or employ (or engage as
an independent contractor) any Member, employee, third party consultant or
independent contractor of the Company; or (ii) in any way interfere or attempt
to interfere with the relationship between the Company and any of its Members,
employees, third party consultants or independent contractors.

 

(c) Prior to the termination of  any Member’s association with the Company
(unless such Member first shall have complied with Section 4(a)), and for a
period of twelve (12) months following the termination of such Member’s
association with the Company pursuant to a purchase of such Member’s Units and
the related goodwill for fair market value, such Member (or former Member) shall
not solicit the business of any client or customer of the Company (other than on
behalf of the Company or any of its Subsidiaries or Affiliates); and prior to
the resignation or withdrawal of any Member, and thereafter without limitation
of time, such Member (or former Member) shall not in any way knowingly interfere
or attempt to interfere with the relationship between the Company or any of its
Subsidiaries or Affiliates or any of their suppliers, vendors, customers,
licensees, distributors, contractors or other business relations. However,
subject to each Member’s compliance with Section 4.7(a) of this Agreement, any
Member (or former Member) may engage in entertainment business activities not
related to completed or pending Company transactions and Company assets with any
suppliers, vendors, customers, licensees, distributors, contractors or other
business relations.

 

(d) Prior to the termination of any Member’s association with the Company
(unless such Member first shall have complied with Section 4(a)), and for a
period of twelve (12) months following the termination of such Member’s
association with the Company pursuant to a purchase of such Member’s Units and
the related goodwill for fair market value, without the prior written consent of
the Board of Managers, a Member shall not (other than on behalf of the Company,
its successors or assigns):

 

(i) Engage in any business, operations, activities and/or services that is/are
competitive with Company’s Business or the business of its Subsidiaries or
Affiliates (a “Competing Business”); or

 



24

 

 

(ii) form, acquire, invest in, or hold any interest in, participate in, assist
with or facilitate the financing, operation, management or control of, be
employed by, consult with or render services to or for, any Person that engages
or participates in a Competing Business (other than the Company).

 

(e) Prior to the termination of ’any Member’s association with the Company and
thereafter without limitation of time, each Member (or former Member) shall not
disparage or defame the Company or any of its Subsidiaries or Affiliates, or
their current or former officers, directors, shareholders, partners or members,
in communications with investors, clients, potential clients, competitors, the
media, or other Persons with whom any of the above do business or may do
business.

 

(f) each Member acknowledges that the material breach or attempted or threatened
breach by such Member of any provisions of this Section 4.7 would cause
irreparable injury to the Company not compensable in money damages and that the
Company will be entitled, in addition to all other applicable remedies
(including liquidated damages separately agreed to in writing), to obtain a
temporary and a permanent injunction and a decree for specific performance of
this Section 4.7 without being required to prove damages or furnish any bond or
other security.

 

(g) The provisions of this Section 4.7 will survive the termination of this
Agreement.

 

4.8 Covenants of the Members. Each Member hereby covenants and agrees that:

 

(a) No Withdrawal. No Member may withdraw from the Company prior to the
dissolution and winding up of the Company unless such Member complies with the
provisions regarding Transfer of Units set forth in Article IV.

 

(b) No Disposition in Violation of Law. Without limiting Article IX of this
Agreement, such Member will not Transfer all or any part of the Units or any
direct or indirect ownership interest in such Units which will result in the
violation by Member or by the Company of the Securities Act or any other
applicable securities laws.

 

(c) No Partition. While the Company remains in effect or is continued, each
Member agrees and waives its rights to have any Property partitioned, or to file
a complaint or to institute any suit, action, or proceeding at law or in equity
to have any Property partitioned, and each Member, on behalf of itself, its
successors, and its assigns hereby waives any such right.

 

4.9 Representations and Warranties. Each Member hereby represents and warrants
that:

 

(a) Due Incorporation or Formation; Authorization of Agreement. Each Member that
is not an individual or a trust is a corporation duly organized or a partnership
or limited liability company duly formed, validly existing, and in good standing
under the laws of the jurisdiction of its incorporation or formation and has the
corporate, partnership, or company power and authority to own its property and
carry on its business as owned and carried on at the date hereof and as
contemplated hereby. Such Member is duly licensed or qualified to do business
and in good standing in each of the jurisdictions in which the failure to be so
licensed or qualified would have a material adverse effect on its financial
condition or its ability to perform its obligations hereunder. Each Member that
is not an individual or a trust has the corporate, partnership, or company power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder and the execution, delivery, and performance of this
Agreement has been duly authorized by all necessary corporate, partnership, or
company action.

 



25

 

 

(b) Binding Obligation. This Agreement constitutes the legal, valid, and binding
obligation of such Member.

 

(c) No Conflict With Restrictions; No Default. Neither the execution, delivery,
and performance of this Agreement nor the consummation by such Member of the
transactions contemplated hereby: (i) will conflict with, violate, or result in
a breach of any of the terms, conditions, or provisions of any law, regulation,
order, writ, injunction, decree, determination, or award of any court, any
governmental department, board, agency, or instrumentality, domestic or foreign,
or any arbitrator, applicable to such Member; (ii) will conflict with, violate,
result in a breach of, or constitute a default under any of the terms,
conditions, or provisions of the articles of incorporation, bylaws, partnership
agreement or operating agreement of such Member or of any material agreement or
instrument to which such Member is a party or by which such Member is or may be
bound or to which any of its material properties or assets is subject; (iii)
will conflict with, violate, result in a breach of, constitute a default under
(whether with notice or lapse of time or both), accelerate or permit the
acceleration of the performance required by, give to others any material
interests or rights, or require any consent, authorization, or approval under
any indenture, mortgage, lease agreement, or instrument to which such Member is
a party or by which such Member is or may be bound; or (iv) will result in the
creation or imposition of any lien upon any of the material properties or assets
of such Member.

 

(d) Governmental Authorizations. Any registration, declaration, or filing with,
or consent, approval, license, permit, or other authorization or order by, any
governmental or regulatory authority, domestic or foreign, that is required in
connection with the valid execution, delivery, acceptance, and performance by
such Member under this Agreement or the consummation by such Member of any
transaction contemplated hereby has been completed, made, or obtained on or
before the Agreement Date.

 

(e) Litigation. There are no actions, suits, proceedings, or investigations
pending or, to the knowledge of such Member or any of its Affiliates, threatened
against or affecting such Member or any of its Affiliates or any of their
properties, assets, or businesses in any court or before or by any governmental
department, board, agency, or instrumentality, domestic or foreign, or any
arbitrator that could, if adversely determined (or, in the case of an
investigation could lead to any action, suit, or proceeding, that if adversely
determined could) reasonably be expected to materially impair such Member’s
ability to perform its obligations under this Agreement or to have a material
adverse effect on the consolidated financial condition of such Member; and such
Member or any of its Affiliates has not received any currently effective notice
of any default, and such Member or any of its Affiliates is not in default,
under any applicable order, writ, injunction, decree, permit, determination, or
award of any court, any governmental department, board, agency, or
instrumentality, domestic or foreign, or any arbitrator that could reasonably be
expected to materially impair such Member’s ability to perform its obligations
under this Agreement or to have a material adverse effect on the consolidated
financial condition of such Member.

 



26

 

 

(f) Investment Company Act; Public Utility Holding Company Act. Such Member is
not, nor will the Company as a result of such Member holding an interest therein
be, an “investment company” as defined in, or subject to regulation under, the
Investment Company Act. Such Member is not, nor will the Company as a result of
such Member holding an interest therein be, a “holding company,” “an affiliate
of a holding company,” or a “subsidiary of a holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act.

 

(g) Plan Assets. Such Member is not acquiring its Units for or on behalf of one
or more employee benefit plans, or with funds which directly or indirectly
constitute “plan assets” as defined in the Employee Retirement Income Security
Act of 1974, as the same may be amended from time to time.

 

4.10 Indemnification by Members. Each Member shall indemnify and hold harmless
the Company, the Managers, each other Member, and any officers, directors,
shareholders, managers, fiduciaries, members, employees, partners, agents,
attorneys, representatives, and control persons of the foregoing from and
against any and all Claims which may arise by reason of a breach by such Member
of: (a) its covenants set forth in Section 4.8; or (b) its representations and
warranties set forth in Section 4.9.

 

Article V
CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

 

5.1 Capital Contributions. Each Member has contributed or shall contribute the
amount of cash or property set forth opposite such Member’s name on the attached
Schedule A (collectively, the “Initial Capital Contributions”), in accordance
with the contribution schedule set forth in Schedule A hereto, and has received
a corresponding credit to his, her or its Capital Account.

 

5.2 Status of Capital Contributions. Except as approved by the Board of
Managers: (a) no part of the Capital Contributions of any Member to the capital
of the Company may be withdrawn by any Member; (b) no Member shall be entitled
to receive interest on such Member’s Capital Contributions to the capital of the
Company; (c) no Member contributing cash as its Capital Contribution to the
Company shall have the right to demand or receive property other than cash in
return for such Member’s cash contribution to the Company; and (d) no Member
shall be required or be entitled to contribute additional capital to the Company
in excess of such Member’s Initial Capital Contribution.

 



27

 

 

5.3 Capital Accounts. There shall be established on the books and records of the
Company a capital account (“Capital Account”) for each Member. The initial
balance of each Member’s Capital Account shall be equal to the amount of such
Member’s Initial Capital Contribution.

 

(a) Adjustments. The Capital Account of each Member shall be increased by:
(i) such Member’s Capital Contributions; (ii) such Member’s share of Profits and
any items in the nature of income or gain that are specifically allocated
pursuant to Section 6.7; and (iii) the amount of any Company liabilities assumed
by such Member or that are secured by any Property distributed to such Member.
The Capital Account of each Member shall be decreased by: (x) the amount of
money and the Gross Asset Value of any Property distributed to such Member
pursuant to any provision of this Agreement; (y) such Member’s share of Losses
and any items in the nature of expenses or losses that are specifically
allocated pursuant to Section 6.7; and (z) the amount of any liabilities of such
Member assumed by the Company or that are secured by any Property contributed by
such Member to the Company.

 

(b) Transfers. A transferee of Units will succeed to the Capital Account of the
transferor to the extent the Capital Account relates to the Units Transferred.

   

(c) The foregoing provisions and the other provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such Treasury Regulations. In the event the Board of Managers
shall determine that it is prudent to modify the manner in which the Capital
Accounts, or any debits or credits thereto (including, without limitation,
debits or credits relating to liabilities that are secured by contributed or
distributed property or that are assumed by the Company or any Members), the
Board of Managers may make such modification, provided that it is not likely to
have a material effect on the amounts distributed to any Person pursuant to
Article XII hereof upon the dissolution of the Company. The Board of Managers
also shall: (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Members and the amount of
capital reflected on the Company’s balance sheet, as computed for book purposes,
in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(q); and (ii)
make any appropriate modifications in the event unanticipated events might
otherwise cause this Agreement not to comply with Treasury Regulations Section
1.704-1(b).

 



28

 

 

5.4 Projects; Funding Plan. EFO or any Key Man shall from time to time identify
and present to the Board of Managers certain film or other media and
entertainment investment opportunities or other business opportunities (each, a
“Project”), together with a reasonably detailed budget and analysis of the
expected return on investment for each such Project.  Any Project that the
Company seeks to undertake shall require the prior approval of the Board of
Managers. If the Company does not have adequate funding for a Project, HMNY may
elect, in its sole discretion, to provide funding to the Company to allow the
Company to pursue any such Project (“Project Funding”). The Company may
establish a wholly-owned subsidiary to hold its proprietary interest in any
Project (a “Special Purpose Vehicle”). In addition to any Project Funding, HMNY
(so long as HMNY constitutes a Majority Interest) agrees to use reasonable
commercial efforts to fund the Operational Expenses of the Company in an amount
of $405,000 per month or such greater amount as HMNY may determine in its sole
discretion (“Operational Funding”), subject to prior approval of the board of
directors of HMNY and subject to HMNY having available cash reserves as
determined by HMNY in its sole discretion. The anticipated monthly amount of
Operational Funding stated in the preceding sentence (the “Operational Funding
Budget Amount”) shall be offset by any revenue earned by the Company in the
applicable month, including, without limitation, from the leasing, subleasing or
allowance by the Company of the use of any private aircraft under its control in
connection with a Project, and any such revenue amounts received in a particular
month that exceed the Operational Funding Budget Amount shall be applied to the
following month (and any subsequent months until the revenues received by the
Company no longer exceed the Operational Funding Budget Amount) to offset the
Operational Funding Budget Amount for such subsequent month(s). HMNY’s failure
to provide Operational Funding shall not constitute a Default or breach of this
Agreement. The amount of any Project Funding and Operational Funding will
constitute a Capital Contribution by HMNY. However, notwithstanding the
foregoing, HMNY may, in its sole discretion, elect to treat all or any part of
any Project Funding for a Project involving the creation of a Special Purpose
Vehicle as a loan to such Special Purpose Vehicle (but only on terms approved by
the Board of Managers and EFO) rather than a Capital Contribution to the Company
(an “SPV Loan Election”). In the event HMNY provides Project Funding or
Operational Funding, unless otherwise specifically agreed by HMNY and EFO in
writing, (i) no additional Units will be issued to HMNY in connection with HMNY
providing the Project Funding or Operational Funding (as applicable), (ii) to
the extent HMNY does not make an SPV Loan Election with respect to any Project
Funding, HMNY’s Capital Account shall be increased by the amount of such Project
Funding, and (iii) HMNY’s Capital Account shall be increased by the amount of
any Operational Funding. Accordingly, the respective Percentage Interests of
HMNY and EFO shall not change as a result of any Project Funding or Operational
Funding unless otherwise specifically agreed in writing by HMNY and EFO. On the
date of this Agreement, HMNY shall provide the Company with Project Funding in
the amount of $350,000 to be used towards payment of the Company’s obligations
in connection with the Axis Sally film Project, and such amount shall be treated
as a capital contribution as set forth on Schedule A hereto and Schedule 1
thereto. The Company agrees to provide HMNY with an annual budget approved by
the Board of Managers stating, in reasonable detail, the Company’s expected
expenditures for Operational Expenses for the following year (each, an “Approved
Budget”) no later than October 1 of the preceding year, with the first such
budget being due on February 15, 2019 for the 2019 calendar year.

 

Article VI
DISTRIBUTIONS AND ALLOCATIONS

 

6.1 Distributions.

 

(a) Distributions of Cash Flow from Operations. Subject to applicable law and
any limitations in this Agreement, the Company shall distribute Cash Flow from
Operations in the following order or priority, from time to time but as
determined by the Board of Managers:

 

(i) First, to establish a cash reserve in an amount to be determined by the
Board of Managers;

 



29

 

 

(ii) Second, to HMNY, until such time that HMNY has recouped 110 % of its total
Capital Contributions as of the applicable distribution date; and

 

(iii) Third, to EFO, until such time that EFO has recouped 110 % of its total
Capital Contributions as of the applicable distribution date;

 

(iv) Fourth, to all Members other than HMNY and EFO on a pro rata, pari passu
basis, based on their respective theretofore Unrecovered Capital Contributions,
until each Member’s Unrecovered Capital Contributions are reduced to zero;

 

(v) Thereafter, to all Members on a pro rata, pari passu basis based on their
respective Percentage Interests in the Company.

 

(b) Distributions of Cash from Sale or Liquidation. Subject to applicable law
and any limitations in this Agreement, upon a sale or liquidation of the
Company, the Company shall distribute Cash from Sale or Liquidation in the
following order of priority:

 

(i) First, to retire any and all other outstanding debts or obligations of the
Company;

 

(ii) Second, to HMNY, in an amount equal to 110 % of HMNY’s theretofore
Unrecovered Capital Contributions; and

 

(iii) Third, to EFO, in an amount equal to 110 % of EFO’s theretofore
Unrecovered Capital Contributions;

 

(iv) Fourth, to all Members other than HMNY and EFO on a pro rata, pari passu
basis, based on their respective theretofore Unrecovered Capital Contributions,
until each Member’s Unrecovered Capital Contributions are reduced to zero;

 

(v) Thereafter, to all Members on a pro rata, pari passu basis based on their
respective Percentage Interests in the Company.

 

6.2 Tax Distributions. The Board of Managers shall use its commercially
reasonable efforts to cause the Company to make quarterly cash distributions
(each, a “Tax Distribution”), if any, no later than fifteen (15) days prior to
the quarterly payment deadline for federal income taxes of individuals, to each
Member in an amount that, when combined with all other amounts previously
distributed in such Fiscal Year to such Member (excluding distributions made to
the Members constituting a return of capital) is equal to the Assumed Tax Rate
multiplied by the taxable income allocated (or estimated to be allocated) by the
Company to such Member in respect of such Fiscal Year taking into account any
losses from prior periods allocated to such Member, to the extent not taken into
account as a reduction in taxable income hereunder in prior periods; provided,
however, that if the aggregate Tax Distributions made to a Member in respect to
any Fiscal Year based on estimated allocations of taxable income is greater or
lesser than the Tax Distributions due to such Member for such Fiscal Year
pursuant to this provision, as finally determined, appropriate adjustments shall
be made to the amounts of the next subsequent Tax Distributions due to such
Member or, if necessary, distributions due to such Member pursuant to
Section 6.1(a). The amount distributed to a Member pursuant to this Section 6.2
shall be treated as an advance against future distributions payable to such
Member pursuant to (or by reason of) Section 6.1(b)(iii). Notwithstanding the
foregoing, the Company shall not be required to make Tax Distributions to the
extent it would violate Section 18-607 of the Act or the Company’s debt
financing agreements.

 



30

 

 

6.3 Compliance with LLC Act. Notwithstanding any other provision of this
Agreement, distributions shall be made only in compliance with the LLC Act.

 

6.4 Negative Capital Accounts. No Member shall have any liability or obligation
to the Company, the other Members or any creditor of the Company to restore at
any time any deficit balance in such Member’s Capital Account.

 

6.5 No Withdrawal of Capital. Except as otherwise expressly provided herein, no
Member shall have the right to withdraw capital from the Company or to receive
any distribution of or return on or of such Member’s Capital Contributions.

 

6.6 Allocations of Profits and Losses. Profits and Losses of the Company for any
Fiscal Year or period shall be allocated to the Members in such manner and
proportion as may be necessary from time to time, so as to ensure (to the extent
possible) that the balances of the Adjusted Capital Accounts of each Member
shall be equal to the amount that would be distributed to such Member pursuant
to Section 6.1(b) if: (a) the Company were to sell its assets for their
respective Gross Asset Values; (b) all Company liabilities were settled in cash
according to their terms (limited, with respect to each nonrecourse liability,
to the Gross Asset Values of the assets securing such liability); and (c) the
net proceeds thereof were distributed in full pursuant to Section 6.1(b).
Notwithstanding the foregoing, to the extent that any allocation of Losses
pursuant to this Section 6.6 would cause or increase a deficit balance in a
Member’s Adjusted Capital Account, such portion of such Losses shall be
reallocated among the Members with positive Adjusted Capital Account balances,
pro rata in accordance with such positive balances, until no Member has a
positive Adjusted Capital Account balance.

 

6.7 Regulatory Allocations. The following Regulatory Allocations shall be made
in the following order:

 

(a) Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(f) , if there is a net decrease in “partnership
minimum gain” (as defined in Treasury Regulations Section 1.704-2(b)(2)) for any
Fiscal Year, each Member shall be specially allocated items of Company income
and gain for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an
amount equal to that Member’s share of the net decrease in partnership minimum
gain, determined in accordance with Treasury Regulations Section 1.704-2(g).
This Section 6.7(a) is intended to comply with the minimum gain chargeback
requirement in Treasury Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith. Allocations pursuant to this Section 6.7(a) shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant hereto.

 



31

 

 

(b) Minimum Gain Attributable to Member Nonrecourse Debt. Except as otherwise
provided in Treasury Regulations Section 1.704-2(i), if there is a net decrease
in “partner nonrecourse debt minimum gain” (as determined in accordance with
Treasury Regulations Section 1.704-2(i)(2)) during any Fiscal Year, each Member
shall be specially allocated items of Company income and gain for such Fiscal
Year (and, if necessary, subsequent Fiscal Years) in an amount equal to that
Member’s share of such partner nonrecourse debt minimum gain, determined in
accordance with Treasury Regulations Sections 1.704-2(i)(4) and (j)(2). This
Section 6.7(b) is intended to comply with the minimum gain chargeback
requirement in Treasury Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith. Allocations pursuant to this Section 6.7(b)
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant hereto.

 

(c) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations or distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate, as quickly as possible, any resulting Adjusted Capital Account
Deficit of such Member. This Section 6.7(c) is intended to constitute a
“qualified income offset” under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

(d) Nonrecourse Deductions. “Nonrecourse deductions” (as defined in Treasury
Regulations Section 1.704-2(b)(1)) for any Fiscal Year or other applicable
period shall be allocated to the Members in accordance with their respective
Percentage Interests.

 

(e) Member Nonrecourse Deductions. “Partner nonrecourse deductions” (as defined
in Treasury Regulations Section 1.704-2(i)(1) and (2)) for any Fiscal Year or
other applicable period shall be specially allocated to the Member that bears
the economic risk of loss for the “partner nonrecourse debt” (as defined in
Treasury Regulations Section 1.704-2(b)(4)) in respect of which such Member
Nonrecourse Deductions are attributable (as determined under Treasury
Regulations Sections 1.704-2(b)(4) and (i)(1)).

 

(f) Basis Adjustments. To the extent an adjustment to the adjusted tax basis of
any Company asset pursuant to Section 734(b) or Section 743(b) of the Code is
required, pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if such
gain or loss increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Members in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such section of the Treasury
Regulations.

 

(g) Curative Allocations. To the extent necessary to avoid any economic
distortions that may result from application of the foregoing paragraphs of this
Section 6.7, future items of income, gain, loss, expense and deduction shall be
allocated as appropriate in the reasonable discretion of the Board of Managers
in order to remedy any such economic distortions.

 



32

 

 

(h) Substantial Economic Effect. Notwithstanding any other provisions of this
Agreement, the Regulatory Allocations set forth in this Section 6.7 are intended
to comply with the requirements of Treasury Regulations Section 1.704-1 and
Section 1.704-2, and shall be interpreted and applied in a manner consistent
with such regulations. The Board of Managers shall have the power to make such
allocations for United States federal, state and local income tax purposes as
may be necessary to maintain substantial economic effect as defined in such
regulations.

 

6.8 Other Allocation Rules.

 

(a) In the event Members are admitted to the Company pursuant to this Agreement
on different dates, the Profits (or Losses) allocated to the Members for each
Fiscal Year during which Members are so admitted shall be allocated among the
Members in accordance with Section 706 of the Code, using any convention
permitted by law and selected by the Board of Managers.

 

(b) In accordance with Section 704(c) of the Code and the Treasury Regulations
thereunder, income and loss with respect to any property contributed to the
capital of the Company or any property the Gross Asset Value of which has been
adjusted to paragraph (b) of the definition of Gross Asset Value shall, solely
for tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its initial Gross Asset Value (computed in accordance
with the definition of Gross Asset Value) using any method determined by the
Board of Managers. Any elections or other decisions relating to such allocations
shall be made by the Board of Managers in any manner that reasonably reflects
the purpose and intention of this Agreement. Allocations pursuant to this
Section 6.8(b) are solely for purposes of federal, state and local taxes and
shall not affect, or in any way be taken into account in computing, any Member’s
Capital Account or share of profits, losses, other items or distributions
pursuant to any provisions of this Agreement.

 

6.9 Certain Amendments. Notwithstanding anything to the contrary herein, the
Board of Managers may, without the consent of any other Member, amend the
allocation provisions of this Article VI as they deem necessary or advisable in
their sole discretion in order to cause the allocations made by the Company
hereunder to comply with applicable law; provided, however, that no such
amendment that would have a material adverse effect on a Member may be made
without such Member’s prior written consent.

 



33

 

 

Article VII
TAX MATTERS

 

7.1 Partnership Representative.

 

(a) HMNY and/or any Person designated by HMNY shall be designated as the
“partnership representative” (as such term is defined in Section 6223 of the
Code) and any other similar representative of the Company under any other state,
local or non-U.S. tax laws (the “Partnership Representative”). The Partnership
Representative shall have the authority to enter into any consent order,
settlement, negotiation, stipulations or the like with the Internal Revenue
Service or any other taxing authority in connection with any dispute or
controversy concerning the Company’s treatment of items for tax purposes,
including but not limited to: (i) taking any action on behalf of the Company
that must or may be taken by it under the provisions of Subchapter C of Chapter
63 of the Code and any corresponding provisions of state, local or foreign law
(collectively, the “Partnership Tax Audit Rules”); (ii) filing a request for an
administrative adjustment on behalf of the Company, pursuant to the Partnership
Tax Audit Rules (including but not limited to Section 6227 of the Code); (iii)
making any election or taking any other action to exclude or exempt the Company
from application of the Partnership Tax Audit Rules (including but not limited
to an election pursuant to Section 6221(b) of the Code or otherwise); (iv)
making any election or taking any other action to exclude or exempt the Company
from liability with respect to any determination of any governmental authority
under the Partnership Tax Audit Rules (including but not limited to electing the
application of Section 6226(a) of the Code with respect to any partnership
adjustment or imputed underpayment); (v) filing any petition or taking any
similar action and conducting any administrative or judicial review or appeal
with respect to any partnership adjustment or similar determination of any
governmental authority with respect to any tax (including but not limited to
filing a petition pursuant to Section 6234 of the Code); and (vi) taking any
action to collect from any Member its liability for any imputed underpayment or
similar liability for tax under this Agreement or any Partnership Tax Audit
Rules (including, but not limited to, Sections 6232 and 6233 of the Code).

 

(b) Each Member (including a former Member if such person is not a Member on the
date the imputed underpayment is assessed against the Company) shall be liable
for and, promptly upon demand by the Partnership Representative, pay to the
Company such Member’s share (as determined by the Partnership Representative) of
any imputed underpayment of tax and any interest and penalties relating thereto
imposed on the Company as a result of any partnership adjustment or other
proceeding with substantially similar effect. The liability and obligation of a
Member under this Section 7.1(b) shall survive any sale, exchange, liquidation,
retirement or other disposition of such Member’s Interest in the Company.

 

7.2 Company Tax Returns. The Board of Managers shall cause the Company initially
to elect the Fiscal Year as its taxable year and shall cause to be prepared and
timely filed all tax returns required to be filed for the Company in the
jurisdictions in which the Company conducts business or derives income for all
applicable tax years. All Company federal and state income tax returns shall be
prepared using the accrual method of accounting, and in accordance the Code or
Treasury Regulations may require for tax accounting purposes. All tax returns
shall be subject to the approval of the Board of Managers. The Board of Managers
may appoint an accountant or other third party to assist the Partnership
Representative in performance of these duties.

 

7.3 Consistent Reporting. The Members are aware of the income tax consequences
of the allocations made by this Article VII and hereby agree to be bound by
those allocations as reflected on the partnership information returns of the
Company in reporting their shares of Company income and loss for income tax
purposes. Each Member agrees to report its distributive share of Company items
of income, gain, loss, deduction and credit on its separate return in a manner
consistent with the reporting of such items to it by the Company.

 



34

 

 

7.4 754 Election. The Board of Managers may cause the Company to make the
election under Section 754 of the Code, so as to adjust the basis of Property in
the case of a distribution of property within the meaning of Section 734 of the
Code, and in the case of a Transfer of Units within the meaning of Section 743
of the Code.

 

7.5 Withholding Taxes.

 

(a) Authority to Withhold; Treatment of Withheld Tax. Notwithstanding any other
provision of this Agreement, each Member hereby authorizes the Company to
withhold and to pay over, or otherwise pay, any withholding or other taxes
payable by the Company or any of its Affiliates (pursuant to the Code or any
provision of United States federal, state or local or non-U.S. tax law) with
respect to such Member or as a result of such Member’s participation in the
Company. If and to the extent that the Company shall be required to withhold or
pay any such withholding or other taxes, such Member shall be deemed for all
purposes of this Agreement to have received a payment from the Company as of the
time such withholding or other tax is required to be paid, which payment shall
be deemed to be a distribution of distributable cash pursuant to the relevant
clause of Section 6.1 with respect to such Member’s interest in the Company to
the extent that such Member (or any successor to such Member’s interest in the
Company) would have received a distribution but for such withholding. To the
extent that the aggregate of such payments to a Member during a Fiscal Year
exceeds the distributions that such Member would have received but for such
withholding, the Board of Managers shall notify such Member as to the amount of
such excess and such Member shall make a prompt payment to the Company of such
amount in accordance with the provisions of Section 14.2.

 

(b) Withholding Tax Rate. Any withholdings by the Company referred to in this
Section 7.5 shall be made at the maximum applicable statutory rate under the
applicable tax law unless the Board of Managers shall have received an opinion
of counsel, or other evidence, satisfactory to the Board of Managers, to the
effect that a lower rate is applicable, or that no withholding is applicable.
Each Member hereby represents and warrants that any such evidence which may be
furnished by such Member shall be true and accurate and agrees to indemnify the
Company and each of the Members from any and all damages, costs and expenses
resulting from the filing of inaccurate or incomplete information or forms
relating to such withholding taxes.

 

(c) Indemnification. Each Member shall, to the fullest extent permitted by
applicable law, indemnify and hold harmless the Company and the Managers against
all claims, liabilities and expenses of whatever nature relating to the
Company’s or the Managers’ obligation to withhold and to pay over, or otherwise
pay, any withholding or other taxes payable by the Company or the Board of
Managers as a result of such Member’s participation in the Company. In addition,
the Company may, up to the fullest extent permitted by applicable law, indemnify
and hold harmless each Covered Person who is or who is deemed to be the
responsible withholding agent for United States federal, state or local or
non-U.S. income tax purposes (other than any Covered Person that is indemnified
by each Member pursuant to the previous sentence) against all claims,
liabilities and expenses of whatever nature relating to such Covered Person’s
obligation to withhold and to pay over, or otherwise pay, any withholding or
other taxes payable by such Covered Person, as the case may be, as a result of
the participation in the Company of a Member (other than such Covered Person).
If, pursuant to a separate indemnification agreement or otherwise, the Company
shall indemnify or be required to indemnify any Covered Person against any
claims, liabilities or expenses of whatever nature relating to such Covered
Person’s obligation to withhold and to pay over, or otherwise pay, any
withholding or other taxes payable by such Covered Person as a result of any
Member’s participation in the Company, such Member shall pay to the Company the
amount of the indemnity paid or required to be paid.

 



35

 

 

7.6 Payment of Taxes By Members. Each Member shall pay in a timely manner all
applicable taxes owed to each applicable tax authority arising from the
allocation to such Member of Profits, Losses or other tax items or the
distribution to such Member of cash or non-cash property pursuant to this
Agreement. Upon request by any Member, each other Member to whom the request is
addressed (a “Taxpayer Member”) shall as promptly as practicable furnish to the
requesting Member documentary evidence reasonably satisfactory to the requesting
Member that the Taxpayer Member, or if applicable, the Taxpayer Member’s parent
company or ultimate beneficial owner has complied with the provisions of this
Section 7.6.

 

Article VIII
ISSUANCE OF ADDITIONAL SECURITIES

 

8.1 Additional Securities.

 

(a) Subject to the terms and conditions of this Article VIII, additional
Securities of the Company may be issued at any time and from time to time to
such Persons, for such consideration and on such terms and conditions, as shall
be determined by the Board of Managers subject to the prior written approval of
HMNY and EFO; provided, however, that any Person admitted as an Additional
Member must first satisfy the terms and conditions set forth in Section 8.2.
Notwithstanding the foregoing, following such time when the Company enters into
the employment agreements with each Key Man as described in Section 3.7(e) of
this Agreement, if the Company has terminated the employment of either Key Man
for “cause” (as shall be defined in such employment agreements) or if either Key
Man shall terminate his employment with the Company without “good reason” (as
shall be defined in such employment agreements), then the prior written approval
of EFO shall not be required for the Board of Managers to determine to issue
additional Securities of the Company, provided that the Board of Managers has
received HMNY’s prior written approval of such issuance.

 

(b) Any additional Securities authorized to be issued by the Company pursuant to
this Article VIII may be issued in one or more classes, or one or more series of
any such classes, with such designations, preferences, privileges, rights,
powers and duties, including, without limitation, those relating to Profits and
Losses, distributions, redemptions, conversion, exchange or voting, as shall be
determined by the Board of Managers subject to the prior written approval of
HMNY and EFO. Any issuance of additional Securities will be dilutive of all
Members on a pro rata, pari passu basis.

 



36

 

 

8.2 Admission of Additional Members.

 

(a) The Board of Managers may schedule one or more Closings, whether for the
same or any separate class or series of Units or other Securities of the
Company, on any date during the Term for such Person or Persons seeking
admission to the Company as an additional Member of the Company (an “Additional
Member,” which term shall include any Person that is a Member immediately prior
to such Closing and that wishes to increase the amount of its Capital
Contribution). The Company shall pay all reasonable legal and other professional
fees, costs and expenses incurred by the Company in connection with the
admission of each Additional Member (excluding the legal and other professional
fees, costs and expenses incurred by professionals engaged by such Additional
Member). A Person shall be deemed admitted to the Company (or have its Capital
Contribution increased) as an Additional Member at the time that the following
conditions are satisfied (in the determination by the Board of Managers in the
exercise of its good faith judgment) and such Person is listed as a Member on
Schedule A hereto:

 

(i) The Additional Member shall have executed and delivered such instruments and
shall have taken such actions as the Board of Managers shall deem necessary or
desirable to effect such admission or increase, including, without limitation,
the execution and delivery of a counterpart of this Agreement;

 

(ii) The Additional Member shall contribute to the Company such Additional
Member’s Capital Contribution (or additional Capital Contribution, as the case
may be); and

 

(iii) Such admission or such increase shall not result in a violation of any
applicable law, including the United States federal securities laws, or any term
or condition of this Agreement and, as a result of such admission or such
increase: (A) the Company shall not be required to register as an Investment
Company under the Investment Company Act; and (B) the Company shall not become
taxable as a corporation or association under the Code.

 

(b) Schedule A hereto shall be amended by the Board of Managers as appropriate
to show the name and business address of the Additional Member and the amount of
its Capital Contribution or its increased Capital Contribution, as the case may
be, and the Percentage Interest of such Additional Member or its increased
Percentage Interest, as applicable.

 

(c) Neither the admission of an Additional Member nor an increase in the amount
of an Additional Member’s Capital Contribution shall be a cause for dissolution
of the Company.

 



37

 

 

Article IX
TRANSFER OF UNITS

 

9.1 Transfer Restrictions. No Member may Transfer all or any part of its Units
unless such Transfer: (a) is a Permitted Transfer as described in Section 9.2;
or (b) is made in accordance with the conditions set forth in Section 9.3. If a
Member Transfers or attempts to Transfer all or any part of its Units in
violation of this Agreement, such Transfer shall be null and void and of no
force or effect whatsoever, and the parties engaging or attempting to engage in
such Transfer shall be liable to indemnify and hold harmless the Company and the
other Members from all cost, liability, and damage that any of such indemnified
Members may incur (including, without limitation, incremental tax liabilities,
attorneys’ fees, and expenses) as a result of such Transfer or attempted
Transfer and efforts to enforce the indemnity granted hereby.

 

9.2 Permitted Transfers. As used in this Agreement, the term “Permitted
Transfer” means: (a) a Transfer of all or any portion of a Member’s Units to any
other Member; and (b) a Transfer of all or any portion of a Member’s Units to:
(i) any Affiliate of such Member provided that such Member has and retains,
directly or indirectly, majority ownership and voting control of such Affiliate;
(ii) the transferor’s administrator or trustee to whom such Units are
transferred involuntarily by operation of law; (iii) a spouse, parent, sibling,
in-law, child, or grandchild of such Member, or to a trust for the benefit of
such Member or such spouse, parent, sibling, in-law, child, or grandchild of
such Member by inter vivos gift or by testamentary Transfer; or (iv) a Transfer
by HMNY to MPE in preparation for the MPE Combination Transaction. Any Permitted
Transfer described in this Section 9.2 (other than the MPE Combination
Transaction) must also satisfy the conditions set forth in
Sections 9.3(a)(ii)-(vi) and (viii)-(ix), and the Transferring Member shall
provide prior written notice of such Permitted Transfer to the Company.

 

9.3 Conditions to Transfer.

 

(a) Any purported Transfer of Units by a Member (a “Transferring Member”)
pursuant to the terms of this Article IX shall be subject to the satisfaction of
the following conditions (any of which, other than those set forth in clause (v)
below, may be waived by the Board of Managers in its sole discretion):

 

(i) The Transferring Member or the Person to whom such Transfer is to be made (a
“Transferee”) shall pay or undertake to pay all expenses, including, without
limitation, legal fees and expenses, incurred by the Company, the Board of
Managers or any other Member on behalf of Company in connection therewith;

 

(ii) The Company shall receive from the Transferee: (A) such documents,
instruments and certificates as may be requested by the Board of Managers,
pursuant to which such Transferee shall agree to be bound by this Agreement,
including a counterpart of this Agreement executed by or on behalf of such
Transferee; and (B) such other documents, opinions, instruments and certificates
as the Board of Managers shall request;

 

(iii) The Transferring Member and the Transferee shall each provide a
certificate to the effect that: (A) the proposed Transfer will not be effected
on or through: (1) a United States national, regional or local securities
exchange; (2) a foreign securities exchange; or (3) an interdealer quotation
system that regularly disseminates firm buy or sell quotations by identified
brokers or dealers (including, without limitation, the over-the-counter-market
maintained by OTC Markets Group, Inc.); (B) it is not, and its proposed Transfer
or acquisition (as the case may be) will not be made by, through or on behalf
of, (1) a Person, such as a broker or a dealer, making a market in Units; or (2)
a Person who makes available to the public bid or offer quotes with respect to
Units; and (C) any offers to sell the Transferring Member’s Units by the
Transferring Member did not violate any provisions of any applicable securities
laws;

 



38

 

 

(iv) Such Transfer will not be effected on or through an “established securities
market” or a “secondary market or the substantial equivalent thereof,” as such
terms are used in Treasury Regulations Section 1.7704-1;

 

(v) Such Transfer would not result in the Company at any time during its taxable
year having more than one hundred (100) partners, within the meaning of Treasury
Regulations Section 1.7704-1(h)(1)(ii) (taking into account Treasury Regulations
Section 1.7704-1(h)(3));

 

(vi) Such Transferring Member or Transferee shall, prior to making any such
Transfer, deliver to the Company an opinion of counsel as described in
Section 9.3(b);

 

(vii) If the Transfer is other than a Permitted Transfer, the Non-Transferring
Members shall be granted the Rights of First Refusal as set forth in
Section 9.3(c);

 

(viii) If: (A) EFO is Transferring Units; and (B) the Transfer is other than a
Permitted Transfer of the type set forth in Section 9.2, HMNY shall be granted
the Tag-Along Rights as set forth in Section 9.3(d); and

 

(ix) If: (A) HMNY is Transferring Units; and (B) the Transfer is other than a
Permitted Transfer of the type set forth in Section 9.2, HMNY shall be granted
the Drag-Along Rights as set forth in Section 9.3(e).

 

(b) Opinion of Counsel. The opinion of counsel to be delivered pursuant to
Section 9.3(a)(vii) shall be in form and substance satisfactory to the Board of
Managers (but may, with the consent of the Board of Managers, rely as to factual
matters on certificates of the Transferring Member, the Transferee and the Board
of Managers), shall be from counsel satisfactory to the Board of Managers and
shall be substantially to the effect (unless specified otherwise by the Board of
Managers) that the consummation of the Transfer contemplated by the opinion: (i)
will not require registration under, or violate any provisions of, the
Securities Act or applicable state or non-U.S. securities laws; (ii) will not
cause the Company to be taxable as a corporation or association under the Code;
and (iii) will not violate the laws, rules or regulations of any state or any
governmental authority applicable to such Transfer.

 

(c) Right of First Refusal.

 

(i) If any Member receives a written offer to Transfer all or any portion of the
Transferring Member’s Units (other than a Permitted Transfer), and such Member
desires to accept such offer, then, prior to any Transfer, the Transferring
Member shall give to the Non-Transferring Members a written notice (“Transfer
Notice”) stating the consideration and other terms and conditions of the
proposed Transfer and the name and address of the Person to whom the proposed
Transfer would be made. The Transfer Notice shall be accompanied by reasonably
detailed information relating to the identity of the proposed Transferee, the
consideration, terms and conditions of the proposed Transfer and all other
material terms of the proposed Transfer.

  



39

 

 

(ii) Upon receiving the Transfer Notice, each Non-Transferring Member shall have
the option, for a period of thirty (30) days from the date that it receives the
Transfer Notice, to exercise, either directly or through one or more of its
Affiliates, its right to acquire the Units subject to the Transfer Notice for
the same consideration and other terms and conditions contained in the Transfer
Notice (the “Right of First Refusal”). A Non-Transferring Member may exercise
such right by delivering written notice thereof to the Transferring Member prior
to the end of such thirty (30) day period; provided that a Non-Transferring
Member’s failure to deliver such notice to the Transferring Member prior to the
end of such thirty (30) day period shall be deemed such Non-Transferring
Member’s irrevocable election not to acquire any of such Units. If two (2) or
more Non-Transferring Members elect to purchase the Transferring Member’s Units,
then, in the absence of an agreement between or among them, each such
Non-Transferring Member may purchase an amount of Units in the proportion that
such Non-Transferring Member’s respective Percentage Interest bears to the total
Percentage Interests of all Non-Transferring Members who elect to purchase the
Transferring Member’s Units.

 

(iii) If the Non-Transferring Members do not elect to purchase all of the
Transferring Member’s Units subject to the Transfer Notice, the Company shall
have the option, for an additional ten (10) day period, to exercise its right to
acquire the remainder of the Transferring Member’s Units subject to the Transfer
Notice for the same consideration and other terms and conditions contained in
the Transfer Notice.

 

(iv) If the Non-Transferring Members and/or the Company elect to purchase all,
but not less than all, of the Transferring Member’s Units subject to the
Transfer Notice, the Closing shall occur within thirty (30) days of the exercise
of such option.

 

(v) If the Non-Transferring Members and/or the Company do not elect to purchase
all of the Transferring Member’s Units within the applicable time periods set
forth in clauses (ii) and (iii) above (or if the Closing does not occur within
the time period set forth in clause (iv) above), the Transferring Member’s Units
may then be Transferred to the Person described in the Transfer Notice for the
same consideration and on the same other terms and conditions provided therein
and such Transferee shall become a Substitute Member in accordance with
Section 9.4 below; provided, however, that such Transfer shall be subject to the
provisions of Section 9.3(d) below. If the Closing of such Transfer does not
occur within ninety (90) days following the failure of the Non-Transferring
Members and the Company to exercise their Right of First Refusal, then the Units
in question shall once again become subject to the restrictions of this Article
IX and this Agreement.

 

(vi) The foregoing Sections 9.3(a), (b) and (c) shall not apply to a Transfer in
connection with the MPE Combination Transaction.

  



40

 

 

(d) Tag-Along Right.

 

(i) If any Member other than HMNY (“Transferring Tag-Along Member”) proposes to
Transfer (in a sale consummated in a single Transfer, or a series of related
Transfers, to a single purchaser or group of purchasers as part of a single
transaction) Units (other than a Permitted Transfer of the type set forth in
Section 9.2), HMNY shall have the right (the “Tag-Along Right”) to require the
proposed purchaser(s) to purchase from HMNY all or a portion of the Units owned
by HMNY at the same price per Unit and upon the same terms and conditions as
such proposed Transfer by the Transferring Tag-Along Member.

 

(ii) The Transferring Tag-Along Member shall promptly notify HMNY in the event
the Transferring Tag-Along Member proposes to make a Transfer giving rise to
Tag-Along Rights and shall furnish HMNY with the Transfer terms and conditions
and a copy of any offer or agreement pertaining thereto. The Tag-Along Right may
be exercised by HMNY by delivery of a written notice to the Transferring
Tag-Along Member (the “Tag-Along Notice”) within fifteen (15) days following
HMNY’s receipt of notice from the Transferring Tag-Along Member. The Tag-Along
Notice shall state the number of Units that HMNY proposes to include in such
Transfer to the proposed purchaser. If HMNY timely exercises the Tag-Along Right
with respect to any proposed Transfer, the Transferring Tag-Along Member shall,
promptly after receipt of the Tag-Along Notice, use its best efforts to cause
the proposed purchaser to agree to purchase, on the same terms and conditions
being offered to the Transferring Tag-Along Member, the Units elected to be sold
by HMNY pursuant to the Tag-Along Notice. If the proposed purchaser is willing
to purchase all, but not less than all, of the Units proposed to be Transferred
by the Transferring Tag-Along Member and HMNY, all such Units shall be
Transferred in a single Closing on the terms set forth in the Transferring
Tag-Along Member’s notice to HMNY. If the proposed purchaser is unwilling to
purchase all of the Units proposed to be Transferred by the Transferring
Tag-Along Member and HMNY, no Member may Transfer any Units to the proposed
purchaser.

 

(e) Drag-Along Right.

 

(i) If HMNY proposes to Transfer (in a sale consummated in a single Transfer, or
a series of related Transfers, to a single purchaser or group of purchasers as
part of a single transaction) Units (other than a Permitted Transfer of the type
set forth in Section 9.2), then HMNY shall have the right (“Drag-Along Right”),
but not the obligation, to cause any other Member (the “Drag-Along Member(s)”)
to tender its Units to the proposed purchaser for purchase.

  



41

 

 

(ii) If HMNY elects to exercise its Drag-Along Right under this Section 9.3(e),
then HMNY shall notify the Company and the Drag-Along Member(s) in writing
(“Drag-Along Notice”). Each Drag-Along Notice shall set forth: (A) the name and
address of the proposed purchaser to which HMNY proposes to Transfer Units and
the number of Units proposed to be Transferred; (B) the amount and form of
consideration and terms and conditions of payment offered by the proposed
purchaser, and any other material terms pertaining to the Transfer; and (C) that
the proposed purchaser has been informed of the rights provided for in this
Section 9.3(e) and has agreed to purchase Units in accordance with the terms
hereof. The Drag-Along Notice shall be given at least thirty (30) days before
Closing of the proposed Transfer.

 

(iii) Upon the receipt of a Drag-Along Notice, the Drag-Along Member(s) shall be
obligated to sell all, but not less than all, of its Units to the proposed
purchaser on the terms set forth in the Drag-Along Notice. If the proposed
purchaser designated in the Drag-Along Notice does not then purchase all of the
Units proposed to be Transferred by HMNY and all of the Units of the Drag-Along
Member(s) as set forth in the Drag-Along Notice, no Member may Transfer any
Units to the proposed purchaser.

 

(f) MPE Combination Transaction. As soon as commercially practicable after the
execution and delivery of this Agreement by the parties hereto, and subject to
approval of a definitive business combination agreement by the board of
directors of HMNY, HMNY will use commercially reasonable efforts to consummate a
business combination between the Company and MoviePass Entertainment Holdings
Inc. (“MPE”), a Delaware corporation and wholly-owned subsidiary of HMNY,
whereby HMNY will transfer its Units to MPE prior to the planned going public
and spin off transaction of MPE as previously publicly announced by HMNY (the
“MPE Combination Transaction”). HMNY’s Drag-Along Right shall entitle HMNY to
require the Drag-Along Member(s) to tender its/their Units to MPE pursuant to
the MPE Combination Transaction, in exchange for common shares of MPE, on the
same terms as HMNY.

 

9.4 Substitute Members. A Transferee may be admitted to the Company as a
substitute Member of the Company (a “Substitute Member”) with the consent of the
Board of Managers and HMNY. In the event of the admission of such Transferee as
a Substitute Member, all references herein to the Transferring Member shall be
deemed to apply to such Substitute Member, and such Substitute Member shall
succeed to all rights and obligations of the Transferring Member hereunder. A
Person shall be deemed admitted to the Company as a Substitute Member at the
time that the conditions set forth in this Article IX are satisfied and such
Person is listed as a Member on Schedule A hereto.

 



42

 

 

Article X
BANKING; ACCOUNTING; REPORTS

 

10.1 Banking. The funds of the Company shall be maintained in one or more
separate bank, brokerage or money market accounts in the name of the Company,
and shall not be commingled in any fashion with the funds of any other Person.
The Company is authorized to utilize a business management service approved by
the Board of Managers for the Company’s cash management needs.

 

10.2 Maintenance of Books and Records; Accounts and Accounting Method. The
Company shall keep full and accurate accounts of the transactions of the Company
in accordance with GAAP, in proper books and records of account which shall set
forth all information required by the LLC Act. Such books and records shall be
available for inspection and copying by HMNY and EFO or their respective duly
authorized agents or representatives at reasonable times during business hours
for any purpose reasonably related to such Member’s interest as a Member in the
Company. Such books and records shall be available for inspection and copying by
any other Member or such other Member’s duly authorized agents or
representatives, upon five (5) Business Days’ notice to the Company, at
reasonable times during business hours for any purpose reasonably related to
such Member’s interest as a Member in the Company. The Board of Managers may
appoint an accounting company, bookkeeping company or other third-party entity
to assist in performing accounting and bookkeeping duties.

 

10.3 Reports to Current Members. The Company shall use commercially reasonable
efforts to prepare and mail to each Member, within one hundred twenty (120) days
after the end of each Fiscal Year, an audited financial statement of the Company
for the prior Fiscal Year, prepared at the expense of the Company.

 

10.4 Reports to Current and Former Members. The Company shall use commercially
reasonable efforts to prepare and mail to each Member and, to the extent the
Board of Managers deems appropriate, to each former Member, within ninety (90)
days after the end of each Fiscal Year, a statement of such Person’s
distributive share of the income, gains, losses, deductions and credits of the
Company for such Fiscal Year and any other information that may be required to
be furnished to such Person under the Treasury Regulations.

 

Article XI
INDEMNIFICATION

 

11.1 Indemnification Generally. The Company shall and hereby does, to the
fullest extent permitted by applicable law, indemnify, hold harmless and release
each Covered Person from and against all claims, demands, liabilities, costs,
expenses, damages, losses, suits, proceedings and actions, whether judicial,
administrative, investigative or otherwise, of whatever nature, known or
unknown, liquidated or unliquidated (“Claims”), that may accrue to or be
incurred by any Covered Person, or in which any Covered Person may become
involved, as a party or otherwise, or with which any Covered Person may be
threatened, relating to or arising out of the business and affairs of, or
activities undertaken in connection with, the Company, or otherwise relating to
or arising out of this Agreement, including, but not limited to, amounts paid in
satisfaction of judgments, in compromise or as fines or penalties, and counsel
fees and expenses incurred in connection with the preparation for or defense or
disposition of any investigation, action, suit, arbitration or other proceeding
(a “Proceeding”), whether civil or criminal (all of such Claims and amounts
covered by this Section 11.1 and all expenses referred to in Section 11.3 are
referred to as “Damages”), except to the extent that it shall have been
determined ultimately that such Damages arose from Prohibited Conduct of such
Covered Person. The termination of any Proceeding by settlement shall not, of
itself, create a presumption that any Damages relating to such settlement arose
from Prohibited Conduct of any Covered Person.

  



43

 

 

11.2 Indemnification by Members. Each Member (an “Indemnifying Member”) shall
and hereby does, to the fullest extent permitted by applicable law, indemnify
and hold harmless each other Member, its Affiliates, and their respective
directors, managers, officers, members, shareholders, partners, agents,
representatives, successors and assigns (”each, an “Indemnitee”) from and
against all Claims that may accrue to or be incurred by an Indemnitee, relating
to or arising out of the Prohibited Conduct of an Indemnifying Member or any
Person rendering services to the Company at the direction of, on behalf of, or
appointed by, the Indemnifying Member.

 

11.3 Expenses. Expenses incurred by a Covered Person in satisfaction, defense or
settlement of any Claim that may be subject to a right of indemnification
hereunder may be advanced by the Company at the direction of the Board of
Managers prior to the final disposition thereof upon receipt of an undertaking
by or on behalf of the Covered Person to repay such amount, if it shall be
determined ultimately that the Covered Person is not entitled to be indemnified
hereunder. The right of any Covered Person to the indemnification provided
herein shall be cumulative with, and in addition to, any and all rights to which
such Covered Person may otherwise be entitled by contract or as a matter of law
or equity and shall extend to such Covered Person’s successors, assigns and
legal representatives. All judgments against the Company and any Manager, in
respect of which such Manager is entitled to indemnification, shall first be
satisfied from Company assets (including Capital Contributions) before such
Manager is responsible therefor.

 

11.4 Notices of Claims. Promptly after receipt by a Covered Person of notice of
the commencement of any Proceeding, such Covered Person shall, if a claim for
indemnification in respect thereof is to be made against the Company, give
written notice to the Company of the commencement of such Proceeding; provided,
however, that the failure of any Covered Person to give notice as provided
herein shall not relieve the Company of its obligations under this Article XI,
except to the extent that the Company is actually prejudiced by such failure to
give notice. In case any such Proceeding is brought against a Covered Person
(other than a derivative suit in right of the Company), the Company will be
entitled to participate in and to assume the defense thereof to the extent that
the Company may wish. After notice from the Company to such Covered Person of
the Company’s election to assume the defense of such Proceeding, the Company
will not be liable for expenses subsequently incurred by such Covered Person in
connection with the defense thereof. The Company will not consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Covered Person of a release from all liability in respect of such Claim.

  



44

 

 

Article XII
DISSOLUTION AND TERMINATION OF THE COMPANY

 

12.1 Dissolution. There will be a dissolution of the Company, and its affairs
shall be wound up, upon the first to occur of any of the following events (each,
a “Dissolution Event”):

 

(a) The election by a Majority Interest to dissolve the Company;

 

(b) The entry of a decree of judicial dissolution pursuant to Section 18-802 of
the LLC Act; or

 

(c) At any time there are no Members; provided, however, that the Company shall
not be dissolved if, within ninety (90) days after the occurrence of the event
that terminated the continued membership of the last remaining Member, the
personal or other legal representative of the last remaining Member agrees in
writing to continue the Company and agrees to the admission of the personal
representative of such Member or its nominee or designee to the Company as a
Member, effective as of the occurrence of the event that terminated the
continued membership of the last remaining Member.

 

12.2 Bankruptcy, Dissolution or Withdrawal of a Member. So long as the Company
continues to have at least one remaining Member, and except as provided in
Section 12.1(c) above, the death, retirement, resignation, expulsion,
Bankruptcy, dissolution, or withdrawal of any Member, or the occurrence of any
other event that terminates the continued membership of any Member, shall not in
and of itself cause the Company to be dissolved, and upon the occurrence of any
such event, the Company shall be continued without dissolution.

 

12.3 Winding Up; Liquidation of Assets.

 

(a) Upon the dissolution of the Company, the Liquidating Agent shall proceed,
subject to the provisions of this Article XII, to make a final allocation of all
items of income, gain, loss and expense in accordance with Article VI hereof,
and the Company’s liabilities and obligations to its creditors shall be paid or
adequately provided for prior to any distributions to the Members.

 

(b) Any distributions to be made upon liquidation of the Company shall be made
in the order of priority set forth in Section 6.1(b).

 

12.4 Distributions in Cash or in Kind. Upon the dissolution of the Company, the
Liquidating Agent shall use commercially reasonable efforts to liquidate all of
the Company assets in an orderly manner and apply the proceeds of such
liquidation as set forth in Section 12.3; provided, however, that if in the good
faith judgment of the Liquidating Agent a Company asset should not be
liquidated, the Liquidating Agent shall allocate, on the basis of the value of
any Company assets not sold or otherwise disposed of, any unrealized gain or
loss based on such value to the Members’ Capital Accounts as though the assets
in question had been sold on the date of distribution and, after giving effect
to any such adjustment, distribute said assets in accordance with Article VI,
subject to the priorities set forth in Section 6.1(b); and provided, further,
that the Liquidating Agent will in good faith attempt to liquidate sufficient
Company assets to satisfy in cash (or make reasonable provision for) the
liabilities and obligations referred to in Section 12.3.

  



45

 

 

12.5 Time for Liquidation. A reasonable time period shall be allowed for the
orderly winding up and liquidation of the assets of the Company and the
discharge of liabilities to creditors so as to enable the Liquidating Agent to
seek to minimize potential losses upon such liquidation. The provisions of this
Agreement shall remain in full force and effect during the period of winding up
and until the filing of the Certificate of Cancellation with the Delaware
Secretary of State.

 

12.6 Termination. Upon completion of the foregoing, the Liquidating Agent shall
execute, acknowledge and cause to be filed the Certificate of Cancellation with
the Delaware Secretary of State.

 

12.7 Intent of Allocations. Notwithstanding any provision in this Agreement to
the contrary, if, after giving effect to all allocations of Profits and Losses
and other items of income, gain, loss, deduction or expense of the Company under
Article VI for all Fiscal Years or periods (including the Fiscal Year or period
during which the liquidation of the Company occurs), any Member’s Capital
Account is not equal to the amount to be distributed to such Member pursuant to
Section 6.1(b), items of net or gross income, gain, deductions and loss for the
Fiscal Year or period in which the Company is liquidated (and, if necessary,
prior Fiscal Years or periods, to the extent permitted by applicable Law) are to
be allocated among the Member in such a manner as to cause, to the nearest
extent possible, each Member’s Capital Account to equal the amount to be
distributed to such Member pursuant to Section 6.1(b), as reasonably determined
by the Board of Managers.

 

Article XIII
DEFAULT AND REMEDIES

 

13.1 Events of Default. Each of the following shall, prior to and following the
expiration of the applicable notice or cure period, if any, constitute a
“Default” hereunder, and the same shall constitute an “Event of Default” only
following the expiration of the applicable notice or cure period, if any, or
immediately if no notice or cure period shall apply:

 

(a) A material breach by a Member of its obligations under this Agreement from
and after the Agreement Date or any other agreement with the Company, provided
that such Member shall be entitled to thirty (30) days written notice and
opportunity to cure such a Default; provided, however, that if such breach
cannot reasonably be cured within such thirty (30) day period, the period shall
continue, if such Member commences to cure the breach within such thirty (30)
day period, for so long as such Member diligently prosecutes the cure to
completion up to a maximum of ninety (90) days;

 

(b) Any Member fails from and after the Agreement Date to: (i) use its
commercially reasonable efforts to promote the success of the Company’s
Business; or (ii) cooperate with the Company in the advancement of the best
interests of the Company, which failure is not cured within the time period set
forth in clause (a) above;

  



46

 

 

(c) Prohibited Conduct from and after the Effective Date by any Key Man, Member
in carrying out its or his duties and obligations hereunder or otherwise in
connection with the Business; and

 

(d) Termination of any Key Man for “cause” as defined in such Key Man’s
employment agreement with the Company, subject to any requisite cure periods and
procedures set forth therein.

 

13.2 Remedies. Upon the occurrence of an Event of Default, in addition to any
other rights or remedies at law, in equity or otherwise provided for in this
Agreement:

 

(a) A Majority Interest may elect to dissolve the Company pursuant to Article
XII; and

 

(b) A Majority Interest may elect, by written notice to the non-electing Members
of the exercise of such election, to sell the Company (a “Sale Election”). In
the event that a Majority Interest exercises the Sale Election, all of the terms
and conditions of such sale (the “Company Sale”), including, without limitation,
the identity of the purchaser(s), the price and nature of the sale
consideration, the timing of the Company Sale, and whether the Company Sale
shall be effected by a sale of assets, merger, sale of Membership Interests, or
otherwise, shall be determined by the Majority Interest making the Sale
Election. In the event that the Company Sale is effected by a sale of Membership
Interests, each Member agrees to execute and deliver such bills of sale,
assignments, sale agreements and other agreements and instruments as the
Majority Interest making the Sale Election shall determine to be necessary or
appropriate in connection with effectuation of the Company Sale (collectively,
“Sale Agreements”). Each Member not included in the Majority Interest making a
Sale Election hereby grants to each Member included in the Majority Interest
making a Sale Election an irrevocable power of attorney to execute and deliver
on behalf of such non-electing Members any and all Sale Agreements in the event
that such non-electing Members shall fail to promptly execute and deliver any
Sale Agreement following a request by the Majority Interest making a Sale
Election.

 

Article XIV
MISCELLANEOUS PROVISIONS

 

14.1 Amendments. The terms and provisions of this Agreement may be modified or
amended at any time and from time to time with the consent of a Majority
Interest and in accordance with the provisions of Section 3.4 of this Agreement;
provided, however, that without the consent of any of the Members, the Board of
Managers may effect the following amendments:

 

(a) A change to the name of the Company, the registered agent of the Company in
any jurisdiction or the registered office of the Company in any jurisdiction;

 

(b) A change that, in the sole discretion of the Board of Managers, is necessary
or advisable to qualify or continue the qualification of the Company as a
limited liability company or to ensure that the Company will not be treated as
an association taxable as a corporation or otherwise taxed as an entity for
federal income tax purposes;

  



47

 

 

(c) A change to Schedule A hereto to reflect the admission, substitution or
withdrawal of Members in accordance with this Agreement and any related changes
in Capital Contributions;

 

(d) A change as permitted to be made by it pursuant to Section 6.9; or

 

(e) Any change expressly permitted in this Agreement to be made by the Board of
Managers or the Partnership Representative.

 

14.2 Payments By Members. Any amounts to be paid or contributed to the Company
by a Member pursuant to this Agreement shall be payable by certified funds, wire
transfer, or, at the discretion of the Board of Managers, personal check or
otherwise, of such amount in immediately available funds (without deduction for
transfer fees or other transaction expenses) in accordance with such
instructions as the Board of Managers may from time to time provide by notice to
the Members.

 

14.3 Notices. Each notice relating to this Agreement shall be in writing and
shall be delivered: (a) in person; (b) by courier; or (c) by facsimile or
electronic transmission.

 

All notices to the Company shall be addressed to the co-Chief Executive Officers
and Chairman of the Board of Managers at the Company’s address listed below:

 

If to the Company: MoviePass Films LLC

8200 Wilshire Blvd., 3rd Floor
Beverly Hills, CA 90211

Email: georgefurla@aol.com

Email: randallemmett1@aol.com

  

With copies to (which shall not constitute notice):

  

Helios and Matheson Analytics Inc.

350 5th Avenue, Suite 7520

New York, New York 10118

Attention: Chief Financial Officer

Email: sbenson@hmny.com

  

Greenberg Traurig, LLP
1840 Century Park East, Suite 1900
Los Angeles, CA 90067
Attn: Kevin Friedmann, Esq.
Email: Friedmannk@gtlaw.com

Fax: (310) 586-7800

  



48

 

 

All notices to EFO shall be addressed as follows:

  

Emmett Furla Oasis Films LLC
8200 Wilshire Blvd., 3rd Floor
Beverly Hills, CA 90211

Email: georgefurla@aol.com

Email: randallemmett1@aol.com

  

With copies to (which shall not constitute notice) :

  

Hamrick & Evans LLP

2600 West Olive Avenue

Suite 1020

Burbank, CA 91505

Attention: Martin J. Barab

Email: mbarab@hamricklaw.com

  

All notices to HMNY shall be addressed as follows:

  

Helios and Matheson Analytics Inc.

350 5th Avenue, Suite 7520

New York, New York 10118

Attention: Chief Financial Officer

Email: sbenson@hmny.com

  

With copies to (which shall not constitute notice):

  

Greenberg Traurig, LLP
1840 Century Park East, Suite 1900
Los Angeles, CA 90067
Attn: Kevin Friedmann, Esq.
Email: Friedmannk@gtlaw.com

Fax: (310) 586-7800

  

Any Member may designate a new address by written notice to that effect given to
the Board of Managers. Unless otherwise specifically provided in this Agreement,
a notice given in accordance with the foregoing clauses (a) or (b) shall be
deemed to have been effectively provided when delivered in person or by courier,
and a notice given in accordance with the foregoing clause (c) shall be deemed
to have been effectively provided when sent, with such transmission confirmed by
the sender’s transmitting device.

 

14.4 Counsel to the Company. The Company has initially selected Greenberg
Traurig, LLP (“GT”) as lead legal counsel to the Company with respect to such
matters as GT and the Company may specifically agree upon in writing. The Board
of Managers may execute on behalf of the Company and the Members any consent to
the representation of the Company that GT may request pursuant to the California
Rules of Professional Conduct or similar rules in any other jurisdiction
(“Rules”). As permitted by the Rules, GT also may be counsel to any Member,
Manager or Officer, or any Affiliate thereof. Each Member acknowledges that GT
has acted as counsel solely to HMNY and the Company, and Hamrick & Evans LLP has
acted as counsel solely to EFO, in connection with the preparation and
negotiation of this Agreement. Each Member agrees that GT does not represent any
Member, Manager or Officer in the absence of a clear and explicit written
agreement as to such representation between the Member, Manager or Officer and
GT, and that in the absence of any such agreement GT shall owe no duties
directly to a Member, Manager or Officer. Each Member agrees not to seek to
disqualify GT from serving as counsel to the Company on the grounds of GT also
being counsel to HMNY, Theodore Farnsworth and Stuart Benson (in their
capacities as officers and a director of HMNY with respect to certain limited
matters specified in written engagement agreements with GT) and each Member
hereby waives any conflict of interest arising from such representation.

  



49

 

 

EACH MEMBER ACKNOWLEDGES THAT GT HAS REPRESENTED ONLY THE INTERESTS OF THE
COMPANY AND HMNY IN CONNECTION WITH THE FORMATION, PREPARATION AND NEGOTIATION
OF THIS AGREEMENT. EACH MEMBER OTHER THAN HMNY FURTHER ACKNOWLEDGES, REPRESENTS
AND WARRANTS THAT SUCH MEMBER HAS BEEN ADVISED TO CONSULT WITH SUCH MEMBER’S OWN
ATTORNEY REGARDING THIS AGREEMENT AND HAS DONE SO TO THE EXTENT THAT SUCH MEMBER
CONSIDERS NECESSARY OR HAS WAIVED SUCH MEMBER’S RIGHT TO DO SO.

 

14.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute a single agreement. This Agreement may be executed by facsimile or
electronic transmission.

 

14.6 Table of Contents and Headings. The table of contents and the headings of
the articles and sections of this Agreement are inserted for convenience only
and shall not be deemed to constitute a part hereof.

 

14.7 Successors and Assigns. This Agreement shall inure to the benefit of the
Members, the Managers, and all other Covered Persons, and shall be binding upon
the parties hereto and their respective successors, heirs, legal representatives
and permitted assigns.

 

14.8 Severability. Every term and provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such term or provision will be enforced to the maximum extent
permitted by law and, in any event, such illegality or invalidity shall not
affect the validity of the remainder of this Agreement.

 

14.9 Non-Waiver. No provision of this Agreement shall be deemed to have been
waived except if the giving of such waiver is contained in a written notice
given to the party claiming such waiver, and no such waiver shall be deemed to
be a waiver of any other or further obligation or liability of the party or
parties in whose favor the waiver was given.

 

14.10 Applicable Law; Jurisdiction. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE INTERPRETED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF. Each of the parties hereto
hereby agrees to (a) submit to the personal jurisdiction of the United States
District Court for the Central District of California (and all appropriate
appellate courts), or, if jurisdiction in such court is lacking, any court of
the State of California of competent jurisdiction sitting in Los Angeles County
(and all appropriate appellate courts), in connection with any action or dispute
hereunder, provided such action or dispute is not required to be arbitrated
pursuant to Section 14.11, and (b) irrevocably waive any objection it may now or
hereafter have as to the venue of any proceeding brought in any such court or
that any such court is an inconvenient forum.

  



50

 

 

14.11 Arbitration. Except as otherwise provided in this Agreement, any dispute,
controversy or claim arising out of or relating to this Agreement, or any breach
thereof, including without limitation any claim that this Agreement, or any part
hereof, is invalid, illegal or otherwise voidable or void, shall be submitted,
at the request of the Company or any Member, to binding arbitration by a
JAMS\ENDISPUTE (“JAMS”) arbitrator, or such other arbitrator as may be agreed
upon by the parties. Hearings on such arbitration shall be conducted in Los
Angeles County, California or at such other location as may be agreed upon by
the parties. A single arbitrator shall arbitrate any such controversy. The
arbitrator shall hear and determine the controversy in accordance with
applicable law and the intention of the parties as expressed in this Agreement,
upon the evidence produced at an arbitration hearing scheduled at the request of
either party. The award shall be made within ninety (90) days from the date the
arbitration proceedings are initiated. Judgment on the award of the arbitrator
may be entered in any court having jurisdiction thereof. The costs of the
arbitration, including any JAMS administration fee, the arbitrator’s fee, and
costs for the use of facilities during the hearings, shall be borne equally by
the parties to the arbitration; provided, however, that the prevailing party in
any arbitration or litigation shall be reimbursed for its arbitration costs
(including reasonable attorneys’ fees) by the non-prevailing party.

 

14.12 Confidentiality. Each Member agrees that it shall keep confidential and
not disclose to any third Person or use for its own benefit, without the consent
of the Board of Managers, any information with respect to the Company, its
operations or financial condition, disclosed to such Member by or on behalf of
the Company, its Affiliates, the Managers, or any Officers of the Company;
provided that a Member may disclose any such information (a) as has become
generally available to the public, (b) as may be required of such Member in
response to any summons or subpoena or in connection with any litigation, (c) to
the extent necessary in order to comply with any law, order, regulation or
ruling applicable to such Member, and (d) to its employees and professional
advisers who need to know such information and agree to keep it confidential.

 

14.13 Publicity. No Member shall (and each shall instruct its Affiliates, agents
and representatives not to) issue any statement or communication to any Person
(other than its representatives who are bound by appropriate confidentiality
restrictions) regarding the Company, its business, the subject matter of this
Agreement or the transactions contemplated herein without the prior written
consent of HMNY and EFO.

 

14.14 Survival of Certain Provisions. The provisions of Section 14.10,
Section 7.1(b), Section 7.5(c) and Article XI shall survive the termination or
expiration of this Agreement and the termination, dissolution and winding up of
the Company. The representations and warranties of the Company and the Members
in this Agreement shall survive the execution and delivery of this Agreement by
the parties hereto.

  



51

 

 

14.15 Entire Agreement. This Agreement constitutes the entire agreement among
the Members with respect to the subject matter hereof, and supersedes any prior
agreement or understanding among them with respect to such subject matter.

 

14.16 Further Actions. Each Member shall execute and deliver such other
certificates, agreements and documents, and take such other actions, as may
reasonably be requested by the Board of Managers in connection with the
formation of the Company and the achievement of its purposes, including, without
limitation: (a) any documents that the Board of Managers deems necessary or
appropriate to form, qualify or continue the Company as a limited liability
company in all jurisdictions in which the Company conducts or plans to conduct
business; and (b) all such agreements, certificates, tax statements and other
documents as may be required to be filed in respect of the Company.

 

14.17 Conflicts Between this Agreement and Binding Letter of Intent. In the
event of a specific conflict between a provision of the Binding Letter of Intent
and a provision of this Agreement, the applicable conflicting provision of this
Agreement shall control.

 

[Signatures on Following Page]

  



52

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Amended and Restated
Limited Liability Company Agreement of MoviePass Films LLC on the Agreement
Date.

  

  MEMBERS:       HELIOS AND MATHESON ANALYTICS INC.       By: /s/ Theodore
Farnsworth     Name: Theodore Farnsworth     Title: Chief Executive Officer    
  EMMETT FURLA OASIS FILMS LLC       By: /s/ George Furla     Name: George Furla
    Title: Manager       By: /s/ Randall Emmett     Name: Randall Emmett    
Title: Manager

  

[SIGNATURE PAGE TO MOVIEPASS FILMS LLC AGREEMENT]

 



 

 

 

SCHEDULE A

MEMBERS, CAPITAL CONTRIBUTIONS, UNITS AND PERCENTAGE INTERESTS
AS OF FEBRUARY 1, 2019

 

Member Name and Address   Capital
Contribution  

 

Contribution Schedule

  Units   Percentage Interest Emmett Furla Oasis Films LLC
8200 Wilshire Blvd., 3rd Floor
Beverly Hills, CA 90211  

(1) $100.00; and

 

(2) the Output Contract Assets (as defined in this Agreement)

 

(1) $100.00 upon execution and delivery of this Agreement; and

 

(2) Output Contract Assets assigned to the Company pursuant to the binding
letter of intent dated May 23, 2018, provided that the definition of Output
Contract Assets in the Binding Letter of Intent is hereby superseded by the
definition of Output Contract Assets in this Agreement.

  49 Units   49%                   Helios and Matheson Analytics Inc.
Empire State Building
350 5th Avenue
New York, NY 10118   $7,440,000   See Schedule 1 attached to this Schedule A  
51 Units   51%                   TOTAL    $7,440,100 (in cash); and other
consideration set forth above in this column   N/A   100 Units  

100%

 

 

[SCHEDULE A TO MOVIEPASS FILMS LLC AGREEMENT]

 



 

 

 

Schedule 1 to Schedule A of MPF Operating Agreement

(HMNY Capital Contributions)

 

Date  Payee-MP Films  Description  Amount  1-Jun-18  MP Films  Initial
Investment/Overhead  $2,000,000  3-Aug-18  MP Films  10 minutes Gone - Bruce
Willis  $1,500,000  27-Aug-18  MP Films  Vigilante  $900,000  11-Sep-18  MP
Films  10 minutes Gone - Bruce Willis  $300,000  21-Sep-18  MP Films 
Neon:  Monsters & Men  $1,500,000           $6,200,000               4-Oct-18 
MP Films  The Row  $400,000  n/a  MP Films  The Row  $125,000        Subtotal 
$525,000               31-Oct-18  MP Films  In Search of Greatness  $115,000 
31-Oct-18  MP Films  Operational Expenses  $250,000 

1-Feb-19

 

MP Films

 



Axis Sally – Al Pacino

  $350,000                     Grand Total  $7,440,000 

 



 

 

 

SCHEDULE B

BOARD OF MANAGERS

 

Initial Chairman of the Board of Managers:

 

Ted Farnsworth

 

Initial Managers of the Board of Managers:

 

1)Initial Manager of HMNY: Ted Farnsworth

 

2)Initial Manager of HMNY: Joseph Fried (Helios Independent Manager)

 

3)Initial Manager of HMNY: Gavriel Ralbag (Helios Independent Manager)

 

4)Initial Manager of EFO: George Furla

 

5)Initial Manager of EFO: Randall Emmett

  



 

 

 

SCHEDULE C

OFFICERS

 

Initial Co-Chief Executive Officers:

 

1)George Furla

 

2)Randall Emmett

 

Initial Chief Financial Officer:

 

Stuart Benson

 

Initial Controller:

 

Robert Damon

 

 

[SCHEDULE C TO MOVIEPASS FILMS LLC AGREEMENT]

 



 

  